Exhibit 10.1

 

 

AGREEMENT AND PLAN OF MERGER

 

Dated as of September 6, 2013

 

among

 

MAGELLAN HEALTH SERVICES, INC.,

 

CACTUS ACQUISITION LLC

 

PARTNERS RX MANAGEMENT LLC, AND

 

HOLDER REPCO, LLC

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

THE MERGER

1

 

 

 

Section 1.1.

The Merger

1

 

 

 

Section 1.2.

Closing

2

 

 

 

Section 1.3.

Effective Time

2

 

 

 

Section 1.4.

Effects of the Merger

2

 

 

 

Section 1.5.

Organizational Documents of the Surviving Company

2

 

 

 

Section 1.6.

Managers and Officers of the Surviving Company

2

 

 

 

ARTICLE II

EFFECT OF THE MERGER ON THE MEMBERSHIP INTERESTS OF THE COMPANY AND MERGER SUB;
MERGER CONSIDERATION; EXCHANGE OF CERTIFICATES

3

 

 

 

Section 2.1.

Effect on Membership Interests

3

 

 

 

Section 2.2.

Merger Consideration

3

 

 

 

Section 2.3.

Adjustments

4

 

 

 

Section 2.4.

Allocation and Mechanics for Payment of the Merger Consideration

6

 

 

 

Section 2.5.

Merger Consideration Allocation

9

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

10

 

 

 

Section 3.1.

Organization, Power, Standing and Qualification

10

 

 

 

Section 3.2.

Subsidiaries

10

 

 

 

Section 3.3.

Capitalization; CEP Payments

10

 

 

 

Section 3.4.

Authority; Noncontravention; Voting Requirements

11

 

 

 

Section 3.5.

Governmental Approvals

12

 

 

 

Section 3.6.

Financial Statements and Controls

12

 

 

 

Section 3.7.

No Undisclosed Liabilities

13

 

 

 

Section 3.8.

Absence of Certain Changes or Events

13

 

 

 

Section 3.9.

Legal Proceedings

14

 

 

 

Section 3.10.

Compliance With Laws

14

 

 

 

Section 3.11.

Taxes

14

 

 

 

Section 3.12.

Employee Benefits and Labor Matters

16

 

 

 

Section 3.13.

Environmental Matters

19

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 3.14.

Contracts

20

 

 

 

Section 3.15.

Title to Properties

23

 

 

 

Section 3.16.

Intellectual Property

23

 

 

 

Section 3.17.

Insurance

26

 

 

 

Section 3.18.

Brokers and Other Advisors

26

 

 

 

Section 3.19.

Health Care Regulatory Compliance

27

 

 

 

Section 3.20.

Accounts and Notes Receivable and Payable

30

 

 

 

Section 3.21.

Related Party Transactions

30

 

 

 

Section 3.22.

Banks; Power of Attorney

30

 

 

 

Section 3.23.

Customers and Suppliers

31

 

 

 

Section 3.24.

Certain Payments

31

 

 

 

Section 3.25.

Producers, Producer Contracts and Commissions

31

 

 

 

Section 3.26.

Capital or Surplus Management

32

 

 

 

Section 3.27.

Full Disclosure

32

 

 

 

Section 3.28.

Predecessors

32

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

32

 

 

 

Section 4.1.

Organization, Standing and Corporate Power

32

 

 

 

Section 4.2.

Authority; Noncontravention

32

 

 

 

Section 4.3.

Governmental Approvals

33

 

 

 

Section 4.4.

Ownership and Operations of Merger Sub

33

 

 

 

Section 4.5.

Brokers and Other Advisors

33

 

 

 

Section 4.6.

Litigation

34

 

 

 

ARTICLE V

ADDITIONAL COVENANTS AND AGREEMENTS

34

 

 

 

Section 5.1.

Conduct of Business

34

 

 

 

Section 5.2.

No Solicitation by the Company; Etc.

37

 

 

 

Section 5.3.

Commercially Reasonable Efforts

37

 

 

 

Section 5.4.

Public Announcements

39

 

 

 

Section 5.5.

Access to Information; Confidentiality

39

 

 

 

Section 5.6.

Notification of Certain Matters

39

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 5.7.

Fees and Expenses

40

 

 

 

Section 5.8.

Change In Control Customer Contracts

40

 

 

 

Section 5.9.

Tax Matters

40

 

 

 

Section 5.10.

Related Party Transactions

42

 

 

 

ARTICLE VI

CONDITIONS PRECEDENT

42

 

 

 

Section 6.1.

Conditions to Each Party’s Obligation to Effect the Merger

42

 

 

 

Section 6.2.

Conditions to Obligations of Parent and Merger Sub

42

 

 

 

Section 6.3.

Conditions to Obligation of the Company

44

 

 

 

Section 6.4.

Frustration of Closing Conditions

44

 

 

 

ARTICLE VII

TERMINATION

45

 

 

 

Section 7.1.

Termination

45

 

 

 

ARTICLE VIII

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS; INDEMNIFICATION

45

 

 

 

Section 8.1.

Survival of Representations, Warranties and Covenants

45

 

 

 

Section 8.2.

Right to Indemnification

46

 

 

 

Section 8.3.

Escrow; Threshold; Limitations on Indemnity

47

 

 

 

Section 8.4.

No Right of Contribution

48

 

 

 

Section 8.5.

Indemnification Procedures

48

 

 

 

Section 8.6.

Tax Treatment of Indemnity Payments

51

 

 

 

ARTICLE IX

MISCELLANEOUS

51

 

 

 

Section 9.1.

Holder Representative

51

 

 

 

Section 9.2.

Amendment or Supplement

52

 

 

 

Section 9.3.

Extension of Time, Waiver, Etc.

53

 

 

 

Section 9.4.

Assignment

53

 

 

 

Section 9.5.

Counterparts

53

 

 

 

Section 9.6.

Entire Agreement; No Third-Party Beneficiaries

53

 

 

 

Section 9.7.

Governing Law; Disputes; Litigation

54

 

 

 

Section 9.8.

Specific Enforcement

54

 

 

 

Section 9.9.

Consent to Exclusive Jurisdiction

54

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 9.10.

Notices

55

 

 

 

Section 9.11.

Severability

56

 

 

 

Section 9.12.

Definitions

56

 

 

 

Section 9.13.

Interpretation

66

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(continued)

 

EXHIBITS

 

Exhibit 1.5(a): Form of Articles of Organization

 

Exhibit 1.5(b): Form of Limited Liability Company Agreement

 

Exhibit 2.4(a): Form of Closing Date Payment Allocation Schedule

 

Exhibit 2.4(b): Form of Future Payment Allocation Schedule

 

Exhibit 2.4(c): Form of Escrow Agreement

 

Exhibit 6.2(g)(i): Form of Employment Agreement

 

Exhibit 6.2(g)(ii): Form of Subscription Agreement

 

Exhibit 9.12: Net Working Capital Calculation

 

COMPANY DISCLOSURE SCHEDULES

 

Section 3.3

Capitalization

 

 

Section 3.4(b)

Required Consents

 

 

Section 3.5

Governmental Approvals

 

 

Section 3.6

Financial Statements / GAAP

 

 

Section 3.7

Undisclosed Liabilities

 

 

Section 3.9

Legal Proceedings

 

 

Section 3.10

Compliance with Laws

 

 

Section 3.11(e)

Jurisdictions

 

 

Section 3.12(a)

Employee Benefit Plans

 

 

Section 3.12(j)

Labor Organizations

 

 

Section 3.14(a)

Contracts

 

 

Section 3.14(b)

Change in Control Contracts

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section 3.15

Title to Properties

 

 

Section 3.16(b)

Intellectual Property

 

 

Section 3.16(g)

Software Owned by Company

 

 

Section 3.16(h)

Publicly Available Software Used in Company Products and Services

 

 

Section 3.17

Insurance

 

 

Section 3.19(a)

Governmental Consents

 

 

Section 3.19(b)

Permits

 

 

Section 3.19(c)

Health Law

 

 

Section 3.21

Related Party Transactions

 

 

Section 3.22

Company Accounts; Power of Attorney

 

 

Section 3.23(a)

Customers and Suppliers

 

 

Section 3.25

Non-Employee Producers; Termination Notices

 

 

Section 3.26

Capital Requirements

 

 

Section 5.1

Business Conduct

 

 

Section 6.2(g)(i)

Employment Agreement

 

 

Section 6.2(g)(ii)

Subscription Agreement

 

vi

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER, dated as of September 6, 2013 (this
“Agreement”), is by and among MAGELLAN HEALTH SERVICES, INC., a Delaware
corporation (“Parent”), Cactus Acquisition LLC, an Arizona limited liability
company and indirect wholly-owned subsidiary of Parent (“Merger Sub”), Partners
Rx Management LLC, an Arizona limited liability company (the “Company”), and
Holder Repco, LLC, an Arizona limited liability company, as the representative
for the Represented Holders (including any successor as representative for the
Represented Holders, the “Holder Representative”).

 

Certain terms used in this Agreement are used as defined in Section 9.12 below
and all references herein to “Sections,” “Articles,” “Exhibits” or “Schedules”
without further description shall refer to the sections, articles, exhibits or
schedules of or to this Agreement.

 

WHEREAS, the respective Managers of each of Merger Sub and the Company have
approved and declared advisable this Agreement and the merger of Merger Sub with
and into the Company upon the terms and subject to the conditions of this
Agreement and in accordance with the ALLCA (defined in Section 9.12(a));

 

WHEREAS, the Class V Members have, as a condition and inducement to Parent and
Merger Sub entering into this Agreement, concurrently with the execution and
delivery of this Agreement, delivered to the Company, Parent and Merger Sub, a
written consent in lieu of a meeting of the members in accordance with
Section 8.4.3 of the Operating Agreement of the Company, dated as of May 2,
2002, as amended (the “Company Operating Agreement”), adopting this Agreement
and approving the transactions contemplated hereby on the terms and subject to
the conditions provided for in this Agreement and in accordance with the ALLCA;

 

WHEREAS, certain employees of the Company have, as a condition and inducement to
Parent and Merger Sub entering into this Agreement, concurrently with the
execution and delivery of this Agreement, entered into the Employment Agreements
(as hereinafter defined) with Parent; and

 

WHEREAS, certain members of the Company have, as a condition and inducement to
Parent and Merger Sub entering into this Agreement, concurrently with the
execution and delivery of this Agreement, entered into the Subscription
Agreements (as hereinafter defined) with Parent.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants, and subject to the conditions, contained in this Agreement, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 

ARTICLE I
The Merger

 

Section 1.1.           The Merger.  Upon the terms and subject to the conditions
set forth in this Agreement, and in accordance with the ALLCA, at the Effective
Time (defined in Section 1.3), Merger Sub shall be merged with and into the
Company (the “Merger”), the separate existence of Merger Sub shall thereupon
cease, and the Company shall be the surviving

 

--------------------------------------------------------------------------------


 

limited liability company of the Merger with the name “Partners Rx Management
LLC” (the “Surviving Company”).

 

Section 1.2.           Closing.  The closing of the Merger (the “Closing”) shall
take place at 1:00 p.m. (New York City time) on a business day to be specified
by Parent and reasonably acceptable to the Company, which date shall be no later
than the third (3rd) business day after satisfaction or waiver of the conditions
set forth in Article VI below (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions), unless another time or date, or both, are agreed to in writing
by the parties hereto.  The date on which the Closing is held is herein referred
to as the “Closing Date.”  The Closing will be held at the offices of Weil,
Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York 10153, unless another
place is agreed to by the parties hereto.

 

Section 1.3.           Effective Time.  Subject to the provisions of this
Agreement, at the Closing the parties shall cause to be filed with the Arizona
Corporation Commission appropriate articles of merger, executed in accordance
with the relevant provisions of the ALLCA, to effectuate the Merger (the
“Articles of Merger”).  The Merger shall become effective at the time the
Arizona Corporation Commission files the Articles of Merger for record or at
such later time as is agreed to by the parties hereto and specified in the
Articles of Merger (the time at which the Merger becomes effective is herein
referred to as the “Effective Time”).

 

Section 1.4.           Effects of the Merger.  The Merger shall have the effects
set forth in the ALLCA.  Without limiting the generality of the foregoing, and
subject thereto, at the Effective Time, all the properties, rights, privileges,
powers and franchises of the Company and Merger Sub shall vest or remain vested
in the Surviving Company, and all debts, liabilities and duties of the Company
and Merger Sub shall become or remain the debts, liabilities and duties of the
Surviving Company.

 

Section 1.5.           Organizational Documents of the Surviving Company.

 

(a)           The articles of organization of Merger Sub, as in effect
immediately prior to the Effective Time, shall be amended and restated at the
Effective Time to read as set forth in Exhibit 1.5(a) and, commencing as of the
Effective Time, shall be the articles of organization of the Surviving Company,
until thereafter amended as provided therein or by applicable Law.

 

(b)           The limited liability company agreement of Merger Sub, as in
effect immediately prior to the Effective Time, shall be amended and restated at
the Effective Time to read as set forth in Exhibit 1.5(b) and, commencing as of
the Effective Time, shall be the limited liability company agreement of the
Surviving Company, until thereafter amended as provided therein or by applicable
Law.

 

Section 1.6.           Managers and Officers of the Surviving Company.  The
managers of Merger Sub immediately prior to the Effective Time shall be the
initial managers of the Surviving Company, each to hold office in accordance
with the provisions of the limited liability company agreement of the Surviving
Company.  The officers of Merger Sub immediately prior to the Effective Time
shall be the initial officers of the Surviving Company, each to hold office

 

2

--------------------------------------------------------------------------------


 

in accordance with the provisions of the limited liability company agreement of
the Surviving Company.

 

ARTICLE II

Effect of the Merger on the Membership Interests of the Company and Merger Sub;
Merger Consideration; Exchange of Certificates

 

Section 2.1.           Effect on Membership Interests.  At the Effective Time,
by virtue of the Merger and without any action on the part of the holders of any
of the respective Membership Interests in the Merger Sub or the Company:

 

(a)           the Membership Interests in Merger Sub outstanding immediately
prior to the Effective Time shall be converted into all of the outstanding
Membership Interests in the Surviving Company.

 

(b)           all Membership Interests in the Company outstanding immediately
prior to the Effective Time (the “Company Membership Interests”) shall by virtue
of the Merger be converted into and become the right to receive, in the
aggregate, the Merger Consideration. All Company Membership Interests upon the
effectiveness of the Merger shall be automatically cancelled and shall cease to
exist and the holders of such Company Membership Interests as of immediately
prior to the Effective Time shall cease to have any rights with respect to such
interests, other than the right to receive a portion of the Merger
Consideration, without any interest thereon, as set forth in this Agreement.

 

Section 2.2.           Merger Consideration.

 

(a)           The “Merger Consideration” shall be a cash payment equal to One
Hundred Million Dollars ($100,000,000.00) (the “Base Amount”), plus (i) the
amount by which the Closing Date Net Working Capital exceeds the Closing Date
Net Working Capital Target, if applicable, minus (ii) the amount by which the
Closing Date Net Working Capital Target exceeds the Closing Date Net Working
Capital, if applicable, minus (iii) the Closing Date Indebtedness (defined in
Section 9.12(a)), minus (iv) the Transaction Expenses, as adjusted pursuant to
Section 2.3.

 

(b)           Payment of Estimated Merger Consideration.

 

(i)            Not less than three (3) business days prior to the Closing, the
Company shall deliver to Parent a statement setting forth the Company’s good
faith estimates of (A) the Closing Date Net Working Capital (“Estimated Closing
Date Net Working Capital”), (B) the Estimated Producer Escrow Amount and (C) the
Transaction Expenses (the “Estimated Transaction Expenses”). Such statement (the
“Estimated Closing Statement”) also shall set forth the amount of the Closing
Date Indebtedness, if applicable. The Estimated Closing Statement shall be
certified by each Manager and shall be accompanied by such supporting
documentation as Parent shall reasonably request. The Company shall make its
Representatives available to Parent during the three (3) business days
referenced in the first sentence of this subsection (b)(i) to respond to any
questions or requests that Parent may have with respect to the Estimated Closing
Statement.

 

3

--------------------------------------------------------------------------------


 

(ii)           For purposes of this Agreement, the “Estimated Merger
Consideration” shall be a cash payment equal to the Base Amount, plus (A) the
amount by which the Estimated Closing Date Net Working Capital exceeds the
Closing Date Net Working Capital Target, if applicable, minus (B) the amount by
which the Closing Date Net Working Capital Target exceeds the Estimated Closing
Date Net Working Capital, if applicable, minus (C) the Closing Date
Indebtedness, and minus (D) the Estimated Transaction Expenses.

 

(iii)          At or prior to the Effective Time, Parent shall pay directly to
the Class V Holders, allocated in accordance with the Closing Date Payment
Allocation Schedule as further described in Section 2.4(a), an amount in cash
equal to (A) the Estimated Merger Consideration, minus (B) the General Escrow
Amount, minus (C) the Estimated Producer Escrow Amount, minus (D) the Holder
Representative Reserve Amount (the “Closing Date Holder Payment”). As a
condition to Parent’s obligation to make such payments to each Class V Holder,
such Class V Holder shall execute and deliver to the Company an appropriate
release that shall provide that the Class V Holder shall have no further rights
or entitlements as a member of the Company other than the right to receive the
payments provided for in this Agreement.

 

Section 2.3.           Adjustments.

 

(a)           Within ninety (90) days after the Closing Date, Parent shall
prepare and deliver to the Holder Representative a statement setting forth
Parent’s good faith calculations (“Parent’s Proposed Calculations”) of the
Closing Date Net Working Capital and the Transaction Expenses (the “Final
Closing Statement”).  Following the delivery of such statement, Parent’s
personnel and independent accountants shall permit the Holder Representative’s
agents, representatives and accountants, subject to the execution by the Holder
Representative and/or the Holder Representative’s agents, representatives and
accountants of any release or indemnification agreement required by Parent’s
accountants, to review and make copies of all work papers, schedules and
calculations used in the preparation thereof.

 

(b)           If, within thirty (30) days after its receipt of the Final Closing
Statement, the Holder Representative disputes any aspect of the Final Closing
Statement or any of Parent’s Proposed Calculations, then the Holder
Representative shall, on or prior to such thirtieth (30th) day, deliver to
Parent written notice of such dispute (the “Dispute Notice”).  If the Holder
Representative does not deliver a Dispute Notice to Parent on or prior to such
thirtieth (30th) day after its receipt of the Final Closing Statement, the Final
Closing Statement delivered by Parent pursuant to Section 2.3(a) above shall be
final and binding on the parties hereto and such thirtieth (30th) day shall be
deemed to be the “Determination Date.”  Any Dispute Notice shall be accompanied
by the Holder Representative’s proposed alternative calculations (the “Holder
Representative Proposed Calculations”) of the Closing Date Net Working Capital
and the Transaction Expenses. Parent and the Holder Representative shall, for a
period of thirty (30) days following Parent’s receipt of the Holder
Representative Proposed Calculations, cooperate in good faith to determine a
mutually agreeable Final Closing Statement, which shall be final and binding
upon the parties. The date upon which such Final Closing Statement is mutually
agreed to by Parent and the Holder Representative shall be deemed to be the
“Determination Date.”  If no such agreement is reached within such thirty (30)
day period, then within fifteen (15) days of

 

4

--------------------------------------------------------------------------------


 

the expiration of such period, the Holder Representative and Parent shall select
a mutually acceptable and nationally recognized independent accounting firm,
other than the Holder Representative’s independent accountants and Parent’s
independent accountants (such firm, the “Independent Accounting Firm”) to
resolve the remaining disputed items (the “Remaining Disputed Items”), within
thirty (30) days of its appointment, by (x) conducting its own review and test
of the Final Closing Statement and thereafter selecting either Parent’s Proposed
Calculations of the Remaining Disputed Items or the Holder Representative
Proposed Calculations of the Remaining Disputed Items or an amount in between
the two and (y) delivering to Parent and the Holder Representative a revised
Final Closing Statement reflecting the Independent Accounting Firm’s final
determination of the Remaining Disputed Items pursuant to clause (x), which
Final Closing Statement shall be final and binding upon the parties hereto.  The
date on which the Independent Accounting Firm delivers such Final Closing
Statement shall be deemed to be the “Determination Date.” The fees and expenses
of the Independent Accounting Firm shall be borne by the party whose
calculations of the Remaining Disputed Items (a) are not selected by the
Independent Accounting Firm in its final determination of the Remaining Disputed
Items or (b) differ by the greater amount from the Independent Accounting Firm’s
final determination of the Remaining Disputed Items.  The parties will submit
such materials and respond to such questions as requested by the Independent
Accounting Firm.  The Independent Accounting Firm’s report will be based (to the
extent the Independent Accounting Firm considers it appropriate) on such
information and on the accounting and other records of the Company.  The
Independent Accounting Firm’s award will consist solely of an award with respect
to the Remaining Disputed Items and will not include any other finding or award.

 

(c)           The “Adjustment Amount,” which may be positive or negative, shall
mean (i) Closing Date Net Working Capital (as finally determined pursuant to
Section 2.3(b) above), minus the Estimated Closing Date Net Working Capital,
minus (ii) the Transaction Expenses (as finally determined pursuant to
Section 2.3(b) above) minus the Estimated Transaction Expenses.

 

(d)           If the Adjustment Amount is a positive number (such amount, the
“Increase Amount”), then promptly following the Determination Date, and in any
event within five (5) business days of the Determination Date, Parent shall pay
directly to the Class V Holders, allocated in accordance with the applicable
Future Payment Allocation Schedule (defined in Section 2.4(b)), an amount
sufficient to pay the Increase Amount.

 

(e)           If the Adjustment Amount is a negative number (the absolute value
of such amount, the “Deficit Amount”), then promptly following the Determination
Date, and in any event within five (5) business days of the Determination Date,
Parent and the Holder Representative shall execute joint written instructions to
the Escrow Agent (defined in Section 2.4(c)) instructing the Escrow Agent to pay
to Parent out of the General Escrow Fund an amount equal to the Deficit Amount.

 

(f)            Within the longer of (i) sixty (60) days after the Closing Date
or (ii) ten (10) business days after the Determination Date, the Holder
Representative shall prepare and deliver to Parent a statement setting the
proposed final Producer Escrow Amount, subject to the approval of Parent (not to
be unreasonably withheld or delayed).  The final Producer Escrow

 

5

--------------------------------------------------------------------------------


 

Amount shall take into account, if applicable, any Adjustment Amount. In the
event of a disagreement between Parent and the Holder Representative with
respect to the final Producer Escrow Amount, the Independent Accounting Firm
shall be appointed to resolve such disagreement in accordance with the
provisions of Section 2.3(b) hereof, and the Independent Accounting Firm’s
determination of the final Producer Escrow Amount shall be final and binding on
the parties. To the extent the final Producer Escrow Amount is less than the
Estimated Producer Escrow Amount (such difference, the “Re-Calculated Producer
Escrow Adjustment”), promptly following the date on which the final Producer
Escrow Amount is determined (the “Re-Calculated Producer Escrow Date”) and in
any event within five (5) business days of the Re-Calculated Producer Escrow
Date, Parent and the Holder Representative shall execute joint written
instructions to the Escrow Agent instructing the Escrow Agent to pay to the
Class V Holders out of the Producer Escrow Fund to the Class V Holders,
allocated in accordance with the applicable Future Payment Allocation Schedule
(defined in Section 2.4(b)), an amount equal to the Re-Calculated Producer
Escrow Adjustment.

 

Section 2.4.           Allocation and Mechanics for Payment of the Merger
Consideration.

 

(a)           Closing Date Payment. The Company has prepared the schedule
attached hereto as Exhibit 2.4(a) (the “Closing Date Payment Allocation
Schedule”) which sets forth an illustrative allocation of the Closing Date
Holder Payment payable at the Closing among the Class V Holders (calculated for
each Class V Holder by allocating such holder’s share of the  Estimated Merger
Consideration less such Class V Holder’s responsible percentage share (as shown
on the Closing Date Payment Allocation Schedule, the “Responsible Percentage
Share”) of (i) the General Escrow Amount, (ii) the Estimated Producer Escrow
Amount, and (iii) the Holder Representative Reserve Amount). The Company shall
deliver to Parent an updated Closing Date Payment Allocation Schedule not less
than three (3) business days prior to the anticipated Closing Date to reflect
any changes to Exhibit 2.4(a).  The Closing Date Payment Allocation Schedule has
been (and any update thereof will be) prepared in accordance with the provisions
of the Company Operating Agreement and the terms and conditions of this
Agreement and certified by each Manager of the Company. Parent shall be
permitted to rely, without further inquiry, on the Closing Date Payment
Allocation Schedule (and any update thereof) in satisfaction of its obligation
to making payments of the Closing Date Holder Payment required to be paid to the
Class V Holders at the Closing. At the Effective Time, Parent shall directly pay
the Class V Holders cash equal to the Closing Date Holder Payment to the Class V
Holders, to be distributed in accordance with the updated Closing Date Payment
Allocation Schedule.

 

(b)           Future Payments. The Holder Representative shall prepare a
schedule, substantially similar in form to the schedule attached hereto as
Exhibit 2.4(b) (the “Future Payment Allocation Schedule”), which sets forth the
allocation of each Future Payment (if any) among the Class V Holders (and with
respect to any General Escrow Payment, Producers and/or the Producer Escrow Fund
to the extent applicable pursuant to Section 2.4(d)).  The Holder Representative
shall deliver to Parent each applicable Future Payment Allocation Schedule
(i) with respect to the Increase Amount (if any), not less than three
(3) business days after the Determination Date, (ii) with respect to the
Re-Calculated Producer Escrow Adjustment (if any), not less than three
(3) business days after the Re-Calculated Producer Escrow Date, (iii) with

 

6

--------------------------------------------------------------------------------


 

respect to any Excess Producer Escrow Amount (if any) not less than three
(3) business days after the determination of such Excess Producer Escrow Amount,
(iv) with respect to the General Escrow Payment (if any) (defined in
Section 8.3(a)(ii)), not less than three (3) business days prior to the
scheduled release of such payment(s), and (v) with respect to the Holder
Representative Reserve Payment (if any) (defined in Section 9.1(a)), not less
than three (3) business days prior to the scheduled release of such payment;
provided that any delay by the Holder Representative in providing such schedules
shall not reduce or eliminate Parent’s obligation to make or cause to be made
the payments required hereunder, except to the extent that Parent shall not be
obligated to make the corresponding payments until such time as it receives the
applicable schedule. Each Future Payment Allocation Schedule will be prepared in
accordance with the provisions of the Company Organizational Documents, the
terms and conditions of this Agreement and the Escrow Agreement (defined in
Section 2.4(c)), and certified by the Holder Representative in his, her or its
capacity as such.  Parent and the Exchange Agent shall be permitted to rely,
without further inquiry, on the Future Payment Allocation Schedule in making
payment of any Future Payments.

 

(c)           Escrow Amounts.  On the Closing Date, Parent shall pay a portion
of the Merger Consideration equal to the sum of the General Escrow Amount and
the Estimated Producer Escrow Amount to Wells Fargo Bank, National Association,
as escrow agent of the parties hereto (the “Escrow Agent”), to be held in
escrow.  Such escrowed funds shall be held and invested by the Escrow Agent in
accordance with the terms of this Agreement and an Escrow Agreement
substantially in the form attached hereto as Exhibit 2.4(c) (the “Escrow
Agreement”).

 

(d)           CEP Payment Obligations; Escrowed CEP Payment Amounts.  The
Producer Escrow Fund shall be used to pay and satisfy (i) all amounts due and
owing to the Producer Class Members in respect of their Membership Interests in
the Company and (ii) all third parties (“Producers”) entitled to “CEP Payments”
or similar payments (such “CEP Payments” or similar payments, together with, in
respect of Producers who are Producer Class Members, any amounts referred to in
clause (i), referred to as “CEP Payments”) pursuant to agreements listed on
subsection (xv) of Section 3.14(a) of the Company Disclosure Schedules
(“Producer CEP Agreements”); provided, however, that the General Escrow
Participation Percentage of the full CEP Payment otherwise actually earned by,
and due and payable to, a Producer (as adjusted herein, the “Escrowed CEP
Payment Amount”) (I) shall not be placed in or paid out of the Producer Escrow
Fund  (except to the extent a corresponding Transferred Escrowed Potential CEP
Payment Amount has been disbursed from the General Escrow Fund to the Producer
Escrow Fund pursuant to Section 8.3(a)(ii)), (II) shall be retained in the
General Escrow Fund and available for disbursement to Parent in accordance with
this Agreement along with all other funds in the General Escrow Fund, (III) upon
any indemnification payment to Parent from the General Escrow, shall be reduced
by a factor equal to the corresponding Indemnification Payment Percentage, and
(IV) as part of any subsequent General Escrow Payment (or to the extent a
General Escrow Payment has already been paid), shall be disbursed to the
Producer from the General Escrow Fund (in whole or in part, in proportion to the
General Escrow Payment Percentage corresponding to such General Escrow Payment)
subject to and in accordance with Section 2.4(e) (as if such disbursement was
made out of the Producer Escrow Fund).

 

7

--------------------------------------------------------------------------------


 

(i)            “Indemnification Payment Percentage” means, with respect to any
indemnification payment from the General Escrow Fund to Parent pursuant to this
Agreement, the percentage represented by dividing (A) the amount of such
indemnification payment, by (B) the aggregate amount of funds remaining in the
General Escrow Fund immediately prior to the indemnification payment.

 

(ii)           “General Escrow Payment Percentage” means, with respect to any
General Escrow Payment, the percentage represented by dividing (A) the aggregate
amount of funds released from the General Escrow Fund pursuant to such General
Escrow Payment, by (B) the aggregate amount of funds remaining in the General
Escrow Fund immediately prior to the General Escrow Payment.

 

(iii)          “General Escrow Participation Percentage” means the percentage
equal to (i) the General Escrow Amount, divided by (ii) the amount of the Merger
Consideration (as adjusted by any Adjustment Amount).

 

(e)           CEP Payments from Producer Escrow Fund.  The timing and amounts of
such CEP Payments from the Producer Escrow Fund shall be determined in
accordance with the terms of the applicable Producer CEP Agreements, as such
determination is mutually approved by both Parent and the Holder Representative,
not to be unreasonably withheld or delayed. Any amounts remaining in the
Producer Escrow Fund no longer necessary to pay or satisfy CEP Payment
obligations to the Producers, as determined from time to time by the Holder
Representative and approved by Parent (such approval not to be unreasonably
withheld or delayed), shall be referred to herein as “Excess Producer Escrow
Amounts”.  In the event of a disagreement between Parent and the Holder
Representative with respect to any Excess Producer Escrow Amount, the
Independent Accounting Firm shall be appointed to resolve such disagreement in
accordance with the provisions of Section 2.3(b) hereof, and the Independent
Accounting Firm’s determination of any Excess Producer Escrow Amount shall be
final and binding on the parties. Parent and the Holder Representative shall
execute joint written instructions to the Escrow Agent instructing the Escrow
Agent to pay to the Class V Holders out of the Producer Escrow Escrow Fund an
amount equal to any Excess Producer Escrow Amount, allocated among the Class V
Holders in accordance with the applicable Future Payment Allocation Schedule, on
the date that is five (5) business days following its determination.  Any
disbursement to the Class V Holders made pursuant to this Section 2.4(e) shall
constitute an “Excess Producer Escrow Payment.” No payments shall be made from
the Producer Escrow Fund to a Producer unless such Producer shall have executed
and delivered to the Company an appropriate release that shall provide that the
Producer shall have no further rights or entitlements in respect of its
Membership Interests in the Company (if applicable) and the Company’s CEP
Payment obligations to such Producer in respect of periods through the Closing
Date pursuant to such Producer’s Producer CEP Agreement.

 

(f)            Investment of Escrow Amounts.  The General Escrow Amount and
Producer Escrow Amount shall be invested by the Escrow Agent as directed by
Holder Representative, subject to the approval of the Parent (which approval
shall not be unreasonably withheld or delayed), pending payment thereof to the
Class V Holders (as applicable).  Earnings from investment of the General Escrow
Amount and Producer Escrow Amount shall be allocated as set forth in the Escrow
Agreement.

 

8

--------------------------------------------------------------------------------


 

(g)           Withholding.  Each of Parent, the Company, the Surviving Company
and the Escrow Agent shall be entitled to deduct and withhold from the
consideration otherwise payable pursuant to this Agreement to any Person such
amounts as it reasonably determines that it is required to deduct and withhold
under the Code or any provision of state, local, provincial or foreign Law with
respect to the making of such payment.  To the extent that amounts are so
withheld by Parent, the Company, the Surviving Company or the Escrow Agent, as
the case may be, and are paid over to the applicable Governmental Authority or
other designated recipient, such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Persons in respect of whom
such deduction and withholding was made by Parent, the Company, the Surviving
Company or the Escrow Agent, as the case may be.

 

Section 2.5.           Merger Consideration Allocation.

 

(a)           For United States federal, state and local income tax purposes,
the Company, Holder Representative and Parent agree that the Merger shall be
treated under Revenue Ruling 99-6, 1999-1 C.B. 432 (Situation 2), (i) with
respect to Parent, as a deemed purchase of all of the assets of the Company, and
(ii) with respect to the Company Holders, as a sale of the Company Membership
Interests.

 

(b)           The portion of the Merger Consideration payable to the Company
Holders (such amount, plus any additional amounts treated as consideration under
Treasury Regulations Section 1.1060-1(c), the “Allocable Merger Consideration”)
shall be allocated among the assets of the Company.  Such allocation shall be
made in accordance with the requirements of Section 1060 of the Code and the
Treasury Regulations thereunder.

 

(c)           No later than ninety (90) days after the Closing, Parent shall
prepare and deliver to the Holder Representative its determination of the
allocation of the Allocable Merger Consideration pursuant to Section 2.5(b) (the
“Allocation Schedule”), which shall be final, binding and conclusive on the
parties hereto; provided, however, that any allocation in the Allocation
Schedule to any item of property described in Section 751(a) of the Code (a “Hot
Asset”) in excess of such Hot Asset’s book value shall be subject to the review
and agreement of the Holder Representative.  Neither Parent nor any Represented
Holder shall take any position (whether in connection with audits, Tax Returns
or otherwise) that is inconsistent with this Section 2.5 and the Allocation
Schedule, except as may be required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or similar provision of state, local or
non-United States Tax law).

 

(d)           In the event that Parent and the Holder Representative do not
agree on any such allocation to a Hot Asset pursuant to Section 2.5(c) within
ten (10) days of receipt of the Allocation Schedule by the Holder
Representative, an Independent Accounting Firm shall be appointed to resolve
such disagreement in accordance with the provisions of Section 2.3(b) hereof,
and the Independent Accounting Firm’s determination of the allocation of Merger
Consideration to such Hot Asset shall be final and binding on the parties.

 

(e)           In the event that there is any adjustment to the Merger
Consideration pursuant to this Agreement, Parent shall revise the Allocation
Schedule to reflect any such adjustment using the same methodology as used in
the initial Allocation Schedule and shall

 

9

--------------------------------------------------------------------------------


 

promptly deliver such revised Allocation Schedule to the Holder Representative;
provided, that the principles in this Section 2.5 shall apply to such revised
Allocation Schedule.

 

ARTICLE III
Representations and Warranties of the Company

 

The Company represents and warrants to Parent and Merger Sub that, except as set
forth in the disclosure schedules (with specific reference to the Section or
subsection of this Agreement to which the information stated in such disclosure
relates) delivered by the Company to Parent simultaneously with the execution of
this Agreement (the “Company Disclosure Schedules”):

 

Section 3.1.           Organization, Power, Standing and Qualification.  The
Company is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Arizona, and has the requisite
power and authority to conduct its business as it is now being conducted and to
own, lease and operate the assets now owned, leased and operated by it.  The
Company has delivered to Parent complete and correct copies of its articles of
organization and the Company Operating Agreement, each as in effect on the date
hereof (collectively, the “Company Organizational Documents”).  The Company is
duly qualified to do business and in good standing in each jurisdiction where
the conduct of its business or the ownership or operation of its assets requires
such qualification.  The Company Organizational Documents are in full force and
effect and the Company is not in default under or in violation of any of the
provisions of the Company Organizational Documents.

 

Section 3.2.           Subsidiaries.  The Company does not have any
Subsidiaries.

 

Section 3.3.           Capitalization; CEP Payments.

 

(a)           Section 3.3 of the Company Disclosure Schedules sets forth, with
respect to the Company (i) the names of each holder of Company Membership
Interests, (ii) the type of Company Membership Interests owned by each such
holder, and (iii) the amount of outstanding Company Membership Interests held by
each such owner.  The Company Membership Interests as set forth on Section 3.3
of the Company Disclosure Schedules represent all of the outstanding equity
interests of the Company. All of the Company Membership Interests (A) have been
duly authorized and validly issued, (B) were not issued in violation of any
purchase or call option, right of first refusal, subscription right, preemptive
right or any similar rights and (C) were issued in compliance with applicable
state and federal securities laws. There are no outstanding rights, options,
warrants, convertible securities, subscription rights, conversion rights,
exchange rights or other agreements that require or would require the Company to
issue, sell or transfer any equity interests in the Company, including the
Company Membership Interests.

 

(b)           The Producer Escrow Amount (as finally determined pursuant to
Section 2.3(f)) together with the amounts in the General Escrow Fund in respect
of Producers will be, in the aggregate, sufficient to pay the maximum possible
amount necessary to pay and satisfy the amounts due and owing in respect of such
Producer’s Membership Interests in the Company, if applicable, and the Company’s
CEP Payment obligations pursuant to Producer CEP Payments.

 

10

--------------------------------------------------------------------------------


 

Section 3.4.                                 Authority; Noncontravention; Voting
Requirements.

 

(a)                                 The Company has all necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the Merger and the Transactions.  The execution,
delivery and performance by the Company of this Agreement, and the consummation
by it of the Merger and the other Transactions, have been duly authorized and
approved by all necessary action on the part of the Company, and any vote,
approval or consent required to be received or obtained in connection therewith
from the Class V Members (the “Requisite Approval”) has been received or
obtained, or will be received or obtained immediately after the execution of
this Agreement, and in each case, will be delivered to the Parent concurrently
with the execution of this Agreement.  The Requisite Approval includes any vote,
consent or approval required under the Company’s Organizational Documents or the
ALLCA in connection with the execution, delivery and performance of this
Agreement and the consummation of the Merger and the other Transactions.  The
Requisite Approval remains in full force and effect.  No other action on the
part of the Company is necessary to authorize the execution, delivery and
performance by the Company of this Agreement and the consummation by it of the
Merger and the other Transactions.  This Agreement has been duly executed and
delivered by the Company and, assuming due authorization, execution and delivery
hereof by the other parties hereto, constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except that such enforceability (i) may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other similar
laws of general application affecting or relating to the enforcement of
creditors’ rights generally and (ii) is subject to general principles of equity,
whether considered in a proceeding at law or in equity (the “Bankruptcy and
Equity Exception”).

 

(b)                                 Neither the execution and delivery of this
Agreement by the Company nor the consummation by the Company of the
Transactions, nor compliance by the Company with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the Company
Organizational Documents or (ii) assuming that the authorizations, consents and
approvals referred to in Section 3.5 are obtained and the filings referred to in
Section 3.5 are made, violate any Law, judgment, writ, injunction or Permit of
any Governmental Authority or any arbitration award applicable to the Company or
any of its properties or assets, or (iii) assuming that the authorizations,
consents and approvals described in Section 3.4(b) of the Company Disclosure
Schedules are obtained and the filings disclosed in said Schedule are made,
violate, conflict with, result in the loss of any benefit under, constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, result in the termination of or a right of
termination or cancellation of, accelerate the performance required by, or
result in the creation of any Lien upon any of the respective properties or
assets of the Company under, any of the terms, conditions or provisions of any
loan or credit agreement, debenture, note, bond, mortgage, indenture, deed of
trust, license, lease, insurance policy, contract or other agreement, instrument
or obligation (each, a “Contract”) or Permit, to which the Company is a party,
or by which it or any of its properties or assets may be bound or affected. 
Without limiting the generality of the immediately preceding sentence, the
Company does not have any unsatisfied obligation under any Contract to notify
any Person of the Company entering into, or having intended to enter into, this
Agreement before doing so or to negotiate with any Person regarding a possible
alternative to the Transactions.

 

11

--------------------------------------------------------------------------------


 

Section 3.5.                                 Governmental Approvals.  Except for
(i) the filing of the Articles of Merger with the Arizona Corporation Commission
pursuant to the ALLCA, (ii) filings required under, and compliance with other
applicable requirements of, the HSR Act and (iii) as described on Section 3.5 of
the Company Disclosure Schedules, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Authority (“Governmental
Approvals”) are necessary for the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the
Transactions.

 

Section 3.6.                                 Financial Statements and Controls.

 

(a)                                 The Company has delivered to Parent copies
of (i) the audited balance sheets of the Company as at December 31, 2012, 2011
and 2010 and the related audited statements of income and cash flows of the
Company for the years then ended, and related audit reports of Klecka, Wilkins &
Klecka, (ii) the unaudited balance sheet of the Company as at June 30, 2013 (the
“Interim Balance Sheet”) and the related statements of income and cash flows of
the Company for the six (6) month period then ended (such audited and unaudited
statements, including the related notes and schedules thereto, are referred to
herein as the “Financial Statements”).  Each of the Financial Statements is
complete and correct in all material respects, has been prepared in accordance
with GAAP consistently applied by the Company without modification of the
accounting principles used in the preparation thereof throughout the periods
presented (except as noted therein) and presents fairly in all material respects
the financial position, results of operations and cash flows of the Company as
at the dates and for the periods indicated therein subject in the case of the
unaudited statements to the absence of footnotes and other supplemental
information that would be required by GAAP and to normal year-end audit
adjustments.   The balance sheet of the Company as at December 31, 2012 audited
by Klecka, Wilkins & Klecka is referred to herein as the “Balance Sheet”,
December 31, 2012 is referred to as the “Balance Sheet Date” and June 30, 2013
is referred to as the “Interim Balance Sheet Date”.

 

(b)                                 All books, records and accounts of the
Company are accurate and complete in all material respects, and are maintained
in all material respects in accordance with applicable Laws.  The Company
maintains systems of internal accounting controls sufficient to provide
reasonable assurances that:  (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary to permit the preparation of financial statements in conformity
with GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the actual levels at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(c)                                  The financial projections and business plan
provided by the Company to Parent prior to the date hereof were reasonably
prepared in good faith based on management’s reasonable estimates, assumptions
and judgments, at the time prepared, as to the future financial performance of
the Company.

 

(d)                                 Each of the Company’s principal executive
officer and its principal financial officer have disclosed to the auditors that
have prepared the audited financial

 

12

--------------------------------------------------------------------------------


 

statements referred to in Section 3.6(a) the existence at any time since the
commencement of business by the Company, to their Knowledge, of (i) any
significant deficiency in the design or operation of the Company’s internal
control over financial reporting (as defined in Rule 13a-15 under the Exchange
Act) and (ii) the occurrence since such date of any fraud, whether or not
material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting.

 

Section 3.7.                                 No Undisclosed Liabilities.

 

(a)                                 The Company does not have any Indebtedness
or Liabilities of a nature required to be reflected or reserved against, or
disclosed in the notes thereto, in a balance sheet prepared in accordance with
GAAP, other than those (i) fully reflected on or reserved against in the Balance
Sheet, or disclosed in the notes thereto, or (ii) incurred after the Balance
Sheet Date in the ordinary course of business consistent with past practice
except as contemplated by this Agreement.

 

(b)                                 The Company is not a party to, and has no
commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract (including any Contract or arrangement
relating to any transaction or relationship between or among the Company, on the
one hand, and any unconsolidated Affiliate, including any structured finance,
special purpose or limited purpose entity or Person, on the other hand, or any
“off-balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K of
the SEC), where the result, purpose or effect of such Contract is to avoid
disclosure of any transaction involving, or liabilities of, the Company in the
Company’s financial statements.

 

Section 3.8.                                 Absence of Certain Changes or
Events.

 

(a)                                 Except for: (i) changes, effects,
circumstances or developments in the general local, domestic, foreign or
international economic conditions; (ii) changes, effects, circumstances or
developments affecting generally the industries or markets in which the Company
operates; (iii) changes in applicable Laws or accounting rules or principles; or
(iv) the announcement of the Transactions (provided, that the matters set forth
in clauses (i) through (iii) shall not be excepted to the extent the impact of
any such matter on the Company is substantially disproportionate to the impact
on companies engaged in business in the same industry or market in which the
Company operates), since the Balance Sheet Date there have not been any events,
changes in circumstances, developments or states of facts that, individually or
in the aggregate, have had or could reasonably be expected to have a material
adverse impact, effect or consequence on or with respect to the Company.

 

(b)                                 Since the Balance Sheet Date except as
specifically contemplated or permitted by this Agreement, the Company has
carried on and operated its business in the ordinary course of business
consistent with past practice.

 

(c)                                  Without limiting the foregoing, since the
Balance Sheet Date there has not occurred any damage, destruction or loss
(whether or not covered by insurance) of any material asset of the Company which
materially affects the use thereof.

 

13

--------------------------------------------------------------------------------


 

Section 3.9.                                 Legal Proceedings.  There is no
pending or, to the Knowledge of the Company, threatened, legal, administrative,
arbitral, mediation or other proceeding, claim (including counterclaim), suit,
action, sanction, audit, hearing  or litigation against, or governmental or
regulatory inquiry or investigation of, or healthcare regulatory review
proceedings involving, the Company, nor is there any injunction, order, writ,
judgment, ruling, sanction, award or decree imposed (or, to the Knowledge of the
Company, threatened to be imposed) upon the Company or the assets of the
Company, by or before any Governmental Authority or arbitrator, including any of
the foregoing that challenges any of the Transactions.

 

Section 3.10.                          Compliance With Laws.  The Company is
(and since its commencement of business has been) in compliance in all material
respects with all Laws applicable to the Company, any of its properties or other
assets or any of its businesses or operations.  Since its commencement of
business, the Company has not (i) been charged in any proceeding with the
material violation of any Laws or (ii) received written notice to the effect
that a Governmental Authority claimed or alleged that the Company was not in
material compliance with all Laws applicable to the Company, any of its
properties or other assets or any of its business or operations. Notwithstanding
any disclosure set forth on Section 3.10 of the Company Disclosure Schedules,
the failure by the Company to hold any Permit required by applicable Law at any
time prior to the Closing Date shall be deemed to be a breach of this
Section 3.10 to the extent any monetary damages, fines or penalties are imposed
on the Surviving Company after the Closing Date with respect to such failure;
provided that under no circumstances shall the failure by the Company to hold
any such required Permit be a basis pursuant to Section 6.2(a) for the Parent
not to effect the Merger and consummate the other Transactions.

 

Section 3.11.                          Taxes.

 

(a)                                 All Tax Returns required to be filed by the
Company or by any Class V Member with respect to the Company or the income,
assets, operations or business of the Company, have been timely filed (taking
into account any extension of time to file), and all such Tax Returns are true
correct and complete.  All Taxes of the Company or of the Class V Members with
respect to the Company or the income, assets, operations or business of the
Company that are due and payable have been fully and timely paid. The Company
has complied with all applicable Laws relating to the payment and withholding of
Taxes (including withholding of Taxes pursuant to Sections 1441, 1442, 1445 and
1446 of the Code or similar provisions under any foreign law), and has timely
withheld and paid over to the appropriate Taxing Authority all amounts required
to be so withheld and paid under all applicable Laws.

 

(b)                                 The Company has not been a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
(or any similar provision of Law).

 

(c)                                  The Company does not have any outstanding
agreements, waivers, or arrangements extending the statutory period of
limitations applicable to any claim for, or the period for the collection or
assessment of Taxes or the filing of any Tax Return.  No claim has been made by
a Taxing Authority in a jurisdiction where the Company does not file Tax Returns
that the Company is or may be subject to taxation in that jurisdiction.  No
Liens for Taxes exist with respect to any assets or properties of the Company,
except for Liens for Taxes not yet due

 

14

--------------------------------------------------------------------------------


 

and for which adequate reserves have been posted on the Balance Sheet in
accordance with GAAP.

 

(d)                                 No Tax Return of the Company or any Class V
Member with respect to the Company or the income, assets, operations or business
of the Company has ever been examined.  No audit or other administrative or
court proceedings are pending with any Governmental Authority with respect to
Taxes of (i) the Company or (ii) any Class V Member with respect to the Company
or the income, assets, operation or business of the Company. No notice of any
audit or other administrative or court proceeding and no notice of any
deficiency or proposed Tax adjustment has been received by the Company or any
Class V Member with respect to the Company or the income, assets, operations or
business of the Company.

 

(e)                                  The Company has made available to Parent
correct and complete copies of (i) all income and other material Tax Returns of
the Company for the preceding three taxable years and (ii) any audit report
issued within the last three years (or otherwise with respect to any audit or
proceeding in progress) relating to Taxes of the Company.  Section 3.11(e) of
the Company Disclosure Schedule lists each jurisdiction in which the Company is
required to file a Tax Return or any Person is required to file a Tax Return
with respect to the Company or the income, assets, operations or business of the
Company (but solely with respect to the source of such items).

 

(f)                                   The Company will not be required to
include any item of income in, or exclude any deduction in calculating, taxable
income for any taxable period (or portion thereof) ending after the Closing
Date, including as a result of any: (i) change in method of accounting for a
taxable period ending on or prior to the Closing Date; (ii) “closing agreement”
as described in Section 7121 of the Code (or any corresponding or similar
provision of state, local or foreign Tax law) executed on or prior to the
Closing Date; or (iii) installment sale or open transaction disposition made or
pre-paid amount received on or prior to the Closing Date;

 

(g)                                  The Company has not agreed to or is
required to make any adjustment pursuant to Section 481(a) of the Code or any
similar provision of Law.

 

(h)                                 The Company is not a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (whether or
not written) pursuant to which the Company will have any obligation to make any
payments after the Closing.

 

(i)                                     The Company is not the subject of any
private letter ruling of the Internal Revenue Service or comparable rulings of
other Governmental Authorities.

 

(j)                                    The Company has not engaged in a trade or
business in any country outside the United States, does not have a permanent
establishment in any country other than the United States, and has not engaged
in any transaction subject to Tax in a jurisdiction outside the United States. 
Neither of the Company nor the Company Holders (solely as a result of the
income, assets, operations or business of the Company) is subject to Tax in a
jurisdiction outside the United States.

 

15

--------------------------------------------------------------------------------


 

(k)                                 The Company is not, has never been and up to
and including the Closing Date will not be (i) an “insurance company” as such
term in defined in Section 816(a), or (ii) liable for any U.S. federal, state or
local taxes specifically assessable on insurance premiums.

 

(l)                                     The Company has not engaged in any
“reportable transactions” as defined in Treasury Regulation Section 1.6011-4(b).

 

(m)                             Since its inception, the Company has been, and
at all times up to and including the Closing Date will be, properly
characterized as a partnership under Treasury Regulation Section 301.7701-3 for
United States federal, state and local income tax purposes.  The Company has not
filed, and will not at any time up to and including the Closing Date file, an
entity classification election pursuant to Treasury Regulation
Section 301.7701-3(c) to be classified as an association taxable as a
corporation.

 

(n)                                 No Company Holder is a foreign person within
the meaning of Section 1445 of the Code and the Treasury Regulations thereunder.

 

(o)                                 For purposes of this Agreement: (x) “Taxes”
shall mean (A) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all net income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (B) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Governmental Authority in connection with any item
described in clause (A), and (C) any liability in respect of any items described
in clauses (A) or (B) payable by reason of contract, assumption, successor or
transferee liability, operation of Law, Treasury Regulation
Section 1.1502-6(a) (or any similar provision of Law) or otherwise, and (y) “Tax
Returns” shall mean any return, report, claim for refund, estimate, information
return or statement or other similar document relating to or required to be
filed or actually filed with any Governmental Authority with respect to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

 

Section 3.12.                          Employee Benefits and Labor Matters.

 

(a)                                 Section 3.12(a) of the Company Disclosure
Schedule sets forth all “employee benefit plans” (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) and
all other employee benefit arrangements or payroll practices, including, without
limitation (but excluding Accrued Bonuses), bonus plans, employment, consulting
or other compensation agreements, incentive, equity or equity-based compensation
plans or deferred compensation arrangements, change in control, termination or
severance plans or arrangements, stock purchase, severance pay, sick leave,
vacation pay, salary continuation for disability, hospitalization, medical
insurance, life insurance and scholarship plans and programs maintained by the
Company or to which the Company contributed or is obligated to contribute
thereunder for current or former employees of the Company (the “Employees”)
(collectively, the “Company Plans”).  The Company and any trade or business
(whether or not incorporated) which is under common control, or which is as a
single employer, with any of them under Section 414(b), (c), (m) or (o) of the
Code has in the last six years

 

16

--------------------------------------------------------------------------------


 

contributed or has been obligated to contribute to any “employee pension plans”,
as defined in Section 3(2) of ERISA, subject to Title IV of ERISA or Section 412
of the Internal Revenue Code of 1986, as amended (the “Code”), including a
“multiemployer plan”, as defined in Section 3(37) of ERISA.  None of the Company
Plans provide for post-employment life or health insurance, benefits or coverage
for any participant or any beneficiary of a participant, except as may be
required under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) and at the expense of the participant or the participant’s
beneficiary.

 

(b)                                 True, correct and complete copies of the
following documents, with respect to each of the Company Plans, have been made
available or delivered to Parent by the Company to the extent applicable: 
(i) any material plans, all amendments thereto and related trust documents,
insurance contracts or other funding arrangements, and amendments thereto;
(ii) the most recent Forms 5500 and all schedules thereto, (iii) the most recent
actuarial report, if any; (iv) the most recent IRS determination letter; (v) the
most recent summary plan descriptions; (vi) material written communications to
employees relating to the Company Plans; and (vii) written summaries of all
non-written agreements relating to the Company Plans.

 

(c)                                  The Company Plans have been maintained in
all material respects in accordance with their terms and with all applicable
provisions of ERISA, the Code and other Laws, and neither the Company nor, to
the Knowledge of the Company, any “party in interest” or “disqualified person”
with respect to the Company Plans has engaged in a non-exempt “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA.  To the Knowledge of the Company, no fiduciary has any liability for
breach of fiduciary duty or any other failure to act or comply in connection
with the administration or investment of the assets of any Company Plan that
could result in a material tax or penalty on the Company.

 

(d)                                 To the Knowledge of the Company, each
Company Plan providing for deferred compensation that constitutes a
“nonqualified deferred compensation plan” (as defined in Section 409A(d)(1) of
the Code and applicable regulations) for any service provider to the Company
(i) complies with the requirements of Section 409A of the Code and the
regulations promulgated thereunder, or (ii) is exempt from compliance under the
“grandfather” provisions of IRS Notice 2005-1 and applicable regulations, and
has not been “materially modified” (within the meaning of IRS Notice 2005-1 and
Treasury Reg. §1.409A-6(a)(4)) since October 1, 2004.

 

(e)                                  The Company Plans intended to qualify under
Section 401 or other tax-favored treatment under of Subchapter B of Chapter 1 of
Subtitle A of the Code have received a determination or opinion letter from the
IRS that it is so qualified and any related trust maintained pursuant thereto
has received a determination or opinion letter from the IRS that it is so exempt
from federal income taxation under Section 501 of the Code.  To the Knowledge of
the Company, nothing has occurred with respect to the operation of the Company
Plans that could reasonably be expected to cause the loss of such qualification
or exemption, or the imposition of any material liability, penalty or tax under
ERISA or the Code.

 

(f)                                   All contributions (including all employer
contributions and employee salary reduction contributions) required to have been
made under any of the Company Plans to any funds or trusts established
thereunder or in connection therewith have been made by the due

 

17

--------------------------------------------------------------------------------


 

date thereof (including any valid extension), and all contributions for any
period ending on or before the Closing Date which are not yet due will have been
paid or accrued on the balance sheet on or prior to the Closing Date.

 

(g)                                  There are no pending actions, claims or
lawsuits which have been asserted or instituted against the Company Plans, the
assets of any of the trusts under such plans or the plan sponsor or the plan
administrator, or against any fiduciary of the Company Plans with respect to the
operation of such plans (other than routine benefit claims), nor does the
Company have any Knowledge of facts that could form the basis for any such claim
or lawsuit.

 

(h)                                 Neither the execution and delivery of this
Agreement nor the consummation of the Transactions contemplated hereby (alone or
in conjunction with any other event) will (i) result in any payment becoming due
to any employee, (ii) increase any benefits otherwise payable under any Company
Plan, or (iii) result in the acceleration of the time of payment, vesting or
funding of any such benefits under any Company Plan.

 

(i)                                     Any individual who performs services for
the Company (other than through a contract with an organization other than such
individual) and who is not treated as an employee of the Company for federal
income tax purposes by the Company is not an employee for such purposes.

 

(j)                                    Except as set forth on Section 3.12(j) of
the Company Disclosure Schedules, (i) none of the employees of the Company is
represented in his or her capacity as an employee of the Company by any labor
organization, (ii) the Company has not recognized any labor organization, nor
has any labor organization been elected as the collective bargaining agent of
any employees, nor has the Company entered into any collective bargaining
agreement or union contract recognizing any labor organization as the bargaining
agent of any employees; (iii) there is no union organization activity involving
any of the employees of the Company pending or, to the Knowledge of the Company,
threatened, nor has there ever been union representation involving any of the
employees of the Company; (iv) there is no picketing pending or, to the
Knowledge of the Company, threatened, and there are no strikes, slowdowns, work
stoppages, other job actions, lockouts, arbitrations, grievances or other labor
disputes involving any of the employees of the Company pending or, to the
Knowledge of the Company, threatened; (v) there are no complaints, charges or
claims against the Company pending or, to the Knowledge of the Company,
threatened that could be brought or filed with any Governmental Authority or
arbitrator based on, arising out of, in connection with, or otherwise relating
to the employment or termination of employment or failure to employ by the
Company, of any individual; (vi) the Company is in compliance with all Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, the Fair Labor Standards Act, the Worker Adjustment and Retraining
Notification Act and any similar state or local “mass layoff” or “plant closing”
law (“WARN”), collective bargaining, discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or social security taxes and any similar tax; (vii) there has been no “mass
layoff” or “plant closing” as defined by WARN with respect to the Company within
the six (6) months prior to Closing.

 

18

--------------------------------------------------------------------------------


 

Section 3.13.                          Environmental Matters.

 

(a)                                 (A) The Company is, and has been, in
compliance in all material respects with all applicable Environmental Laws
(defined in Section 3.13(b)(i)), (B) the Company has obtained all licenses,
certificates, approvals, permits, consents, waivers or other authorizations
required under Environmental Laws for the conduct and operation of its business
and is in material compliance with the terms and conditions thereof, (C) there
is no investigation, suit, claim, action or proceeding relating to or arising
under Environmental Laws that is pending or, to the Knowledge of the Company,
threatened against or affecting the Company or any real property currently or,
to the Knowledge of the Company, formerly owned, operated or leased by the
Company, (D) the Company has not received any notice of or entered into or
assumed by Contract or operation of Law or otherwise, any obligation, liability,
order, settlement, judgment, injunction or decree relating to or arising under
Environmental Laws, and (E) no facts, circumstances or conditions exist with
respect to the Company or any property currently (or, to the Knowledge of the
Company, formerly) owned, operated or leased by the Company or any property to
or at which the Company transported or arranged for the disposal or treatment of
Hazardous Materials that could reasonably be expected to result in the Company
incurring Environmental Liabilities (defined in Section 3.13(b)(ii)).  Without
in any way limiting the generality of the foregoing, to the Knowledge of the
Company and except as in material compliance with Environmental Laws, none of
the real property owned by the Company or any leased property contains any
underground storage tanks, asbestos, toxic molds, deed restrictions or other
engineering controls due to environmental conditions, polychlorinated biphenyls
(PCBs), underground injection wells, waste management units, radioactive
materials, or septic tanks or waste disposal pits or lagoons in which process
wastewater or any Hazardous Materials have been discharged or disposed.  The
Company has provided to Parent correct and complete copies of all existing
environmental reports, reviews, assessments, surveys, claims and audits and all
written information pertaining to (i) environmental conditions of the real
properties and operations of the Company, and (ii) actual or potential
Environmental Liabilities relating to the Company.

 

(b)                                 For purposes of this Agreement:

 

(i)                                     “Environmental Laws” means all Laws
relating in any way to the environment, preservation or reclamation of natural
resources, the presence, management or Release of, or exposure to, Hazardous
Materials (defined in Section 3.13(b)(iii)), or to human health and safety,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. § 5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. §
6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act
(42 U.S.C. § 7401 et seq.), the Safe Drinking Water Act  (42 U.S.C. § 300f et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), each of their
state and local counterparts or equivalents, each of their foreign and
international equivalents, and any transfer of ownership notification or
approval statute, as each has been amended and the regulations promulgated
pursuant thereto.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  “Environmental Liabilities” means, with
respect to any Person, all liabilities, obligations, responsibilities, remedial
actions, losses, damages, punitive damages, consequential damages, treble
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim or demand by any other Person or in response to any
violation of Environmental Law, whether known or unknown, accrued or contingent,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, to the extent based upon, related to, or arising
under or pursuant to any Environmental Law, environmental permit, order or
agreement with any Governmental Authority or other Person, which relates to any
environmental, health or safety condition, violation of Environmental Law or a
Release or threatened Release of Hazardous Materials.

 

(iii)                               “Hazardous Materials” means any material,
substance of waste that is regulated, classified, or otherwise characterized
under or pursuant to any Environmental Law as “hazardous”, “toxic”, a
“pollutant”, a “contaminant”, “radioactive” or words of similar meaning or
effect, including petroleum and its by-products, asbestos, polychlorinated
biphenyls, radon, mold, urea formaldehyde insulation, chlorofluorocarbons and
all other ozone-depleting substances.

 

(iv)                              “Release” means any spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping, disposing of or migrating into or through the environment or
any natural or man-made structure.

 

Section 3.14.                          Contracts.

 

(a)                                 Set forth in Section 3.14(a) of the Company
Disclosure Schedules is a list of each Contract of the following types or having
the following terms to which the Company is a party:

 

(i)                                     a Contract that purports to limit,
curtail or restrict the ability of the Company or any of its existing or future
Affiliates or any Company Holders to compete in any geographic area or line of
business or restrict the Persons to whom the Company or any of its existing or
future Affiliates or any Company Holder may sell products or deliver services;

 

(ii)                                  a partnership or joint venture agreement;

 

(iii)                               a Contract for the acquisition (by merger,
purchase or sale of stock, membership interests, assets or otherwise) of all or
substantially all of the business, properties or assets of a third party, or for
the disposition (by merger, purchase or sale of stock, membership interests,
assets or otherwise) of any line of business of the Company;

 

(iv)                              a Contract with any (x) Governmental Authority
or (y) Manager or officer of the Company or any Affiliate of the Company;

 

20

--------------------------------------------------------------------------------


 

(v)                                 a loan or credit agreement, mortgage,
indenture, note or other Contract or instrument evidencing Indebtedness of the
Company or any Contract or instrument pursuant to which Indebtedness may be
incurred or is guaranteed by the Company;

 

(vi)                              a financial derivatives master agreement or
confirmation, or futures account opening agreements and/or brokerage statements,
evidencing financial hedging or similar trading activities;

 

(vii)                           an agreement relating to the transfer or voting
of, or providing for registration rights with respect to, member interests in
the Company;

 

(viii)                        a mortgage, pledge, security agreement, deed of
trust, hypothecation, or other Contract granting a Lien on any property or
assets of the Company, other than Permitted Liens;

 

(ix)                              any Contract with (A) each of the top ten
(10) (to the extent there are ten (10)) customers of the Company that are party
to a direct account PBM services agreement with the Company (measured by covered
lives with respect to the Company’s commercial pharmacy benefits management
segment (“PBM Segment”) in the twelve (12)-month period ended on December 31,
2012), (B) each of the top twenty five (25) customers of the Company that are
not party to a direct account PBM services agreement with the Company (measured
on the same basis) (the customers referred to in clauses (A) and (B) are
referred to collectively as “Material Customers”) and (C) each of the top
twenty-five (25) third party administrator and/or brokers doing business with
the Company  (a “TPA”) (measured on the same basis) (a “Material TPA/Broker”);

 

(x)                                 a Contract with a pharmaceutical
manufacturer involving any drug rebates (a “Rebate Contract”);

 

(xi)                              a Contract (other than one with an employee,
customer or TPA, broker or consultant or a Rebate Contract) that involves
consideration (whether or not measured in cash) of greater than $45,000 during
any twelve (12)-month period;

 

(xii)                           a collective bargaining agreement;

 

(xiii)                        a “standstill” or similar agreement;

 

(xiv)                       a Contract for the employment of any individual on a
full-time, part-time, consulting or other basis;

 

(xv)                          a Contract providing for severance, retention,
change in control or similar payments;

 

(xvi)                       any lease for real property;

 

(xvii)                    to the extent material to the business or financial
condition of the Company and not otherwise required to be set forth on
Section 3.14(a) of the Company

 

21

--------------------------------------------------------------------------------


 

Disclosure Schedule, any (1) lease or rental Contract, (2) product design or
development Contract, (3) consulting Contract, (4) indemnification Contract
(excluding Contracts with a primary purpose other than indemnification that
include customary indemnification provisions), (5) license or royalty Contract,
or (6) merchandising, sales representative or distribution Contract;

 

(xviii)                 Contracts granting a right of first refusal or first
negotiation with respect to a disposition of all or substantially all of the
assets, securities or business of the Company; and

 

(xix)                       commitments or agreements to enter into any of the
foregoing.

 

In addition, to the Knowledge of the Company, no employee of the Company is a
party to or is bound by any agreement or other obligation which prevents him or
her from providing the services currently provided to the Company by him or her
or that are contemplated to be provided after the Closing pursuant to the
applicable Employment Agreement.  Each of the Contracts and other documents
required to be listed on Section 3.14(a) of the Company Disclosure Schedules,
together with each other Contract of such type entered into in accordance with
Section 5.1, is a “Material Contract.”  The Company has heretofore made
available to Parent correct and complete copies of each Material Contract in
existence as of the date hereof, together with any and all amendments and
supplements thereto and material “side letters” and similar documentation
relating thereto.

 

(b)                                 Each of the Material Contracts is valid,
binding and in full force and effect and is enforceable in accordance with its
terms by the Company, subject to the Bankruptcy and Equity Exception. 
Section 3.14(b) of the Company Disclosure Schedules sets forth an accurate and
complete list of all Contracts between the Company and customers of the Company
which contain provisions that would give rise to a right of termination by such
customer as a result of the entry into this Agreement or the consummation of the
Transactions, i.e., as a result of change in control provisions (the “Change In
Control Customer Contracts”).  Except as identified in Section 3.14(b) of the
Company Disclosure Schedule, no approval, consent or waiver of, or notice to,
any Person is needed in order for any Material Contract (including any Change In
Control Customer Contract) to continue in full force and effect following the
consummation of the Transactions.  The Company is not in default under any
Material Contract or other Contract to which the Company is a party
(collectively, the “Company Contracts”), nor does any condition exist that, with
notice or lapse of time or both, would constitute a default thereunder by the
Company.  To the Knowledge of the Company, no other party to any Company
Contract is in default thereunder, nor does any condition exist that with notice
or lapse of time or both would constitute a default by any such other party
thereunder.  The Company has not received any notice of termination or
cancellation under any Material Contract outside of the ordinary course of
business, received any notice of breach or default under any Material Contract
which breach has not been cured, or granted to any third party any rights,
adverse or otherwise, that would constitute a breach of any Material Contract.

 

(c)                                  The Company has satisfied all performance
standards under any Material Contract where it is required to do so in order to
receive any fees, bonuses, rebates, incentives, or other payments at the levels
at which it has received fees or payments under such Material

 

22

--------------------------------------------------------------------------------


 

Contract in the last or the current fiscal year and is not required to return
any fees or payments received by it or to provide credits against any future
fees or payment that would otherwise be due to it under any Material Contract,
nor is it subject to any penalties under any such Material Contract, by reason
of its failure to satisfy any performance standard contained in such Material
Contract.

 

Section 3.15.                          Title to Properties.  The Company (i) has
good and valid title to all material properties (excluding real property, as the
Company does not own any real property) which are reflected on the most recent
balance sheet of the Company as being owned by the Company (or acquired after
the date thereof) (except properties sold or otherwise disposed of since the
date thereof in the ordinary course of business consistent with past practice
and not in violation of this Agreement), free and clear of all Liens except
(x) statutory liens securing payments not yet due, (y) security interests,
mortgages and pledges that secure Indebtedness that is reflected in the most
recent consolidated financial statements of the Company and (z) such other
imperfections or irregularities of title or other Liens that, individually or in
the aggregate, do not and would not reasonably be expected to materially affect
the use of the properties or assets subject thereto or otherwise materially
impair business operations as presently conducted or as currently proposed by
the Company’s management to be conducted (any Lien described in (x), (y) or
(z) above, a “Permitted Lien”), and (ii) holds pursuant to valid and enforceable
leases, subleases or licenses all properties or assets which are used in the
Company’s business and not owned by the Company as referred to in the foregoing
clause (i), including the Monte Cristo Lease, free and clear of all Liens except
Permitted Liens.  The Company enjoys peaceful and undisturbed possession under
all such leases or subleases, including the Monte Cristo Lease, in all material
respects, subject to the terms and conditions of all such leases or subleases.

 

Section 3.16.                          Intellectual Property.

 

(a)                                 For purposes of this Agreement:

 

(i)                                     “Company Intellectual Property” means
all Intellectual Property Rights (defined below) used in or necessary for the
conduct of the business of the Company, or owned or held for use by the Company.

 

(ii)                                  “Company Technology” means all Technology
(defined below) used in or necessary for the conduct of the business of the
Company, or owned or held for use by the Company.

 

(iii)                               “Intellectual Property Rights” shall mean
all of the rights arising from or in respect of the following, whether
protected, created or arising under the Laws of the United States or any foreign
jurisdiction: (A) patents, provisional patents and utility models and
applications therefor, any reissues, reexaminations, divisionals, continuations,
continuations-in-part and extensions thereof, and equivalent or similar rights
anywhere in the world in inventions and discoveries, including invention
disclosures, invention certificates, and the like (collectively, “Patents”);
(B) trademarks, service marks, trade names (whether registered or unregistered),
service names, industrial designs, brand names, brand marks, trade dress
rights, Internet domain names, identifying symbols, logos, emblems, signs or
insignia and including all goodwill associated with the

 

23

--------------------------------------------------------------------------------


 

foregoing (collectively, “Marks”); (C) copyrights, whether registered or
unregistered (including copyrights in computer software programs), mask work
rights, database rights, works of authorship and other rights corresponding
thereto (collectively, “Copyrights”); (D) confidential and proprietary
information, or non-public processes, designs, specifications, technology,
know-how, techniques, formulas, inventions, concepts, trade secrets,
discoveries, ideas and technical data and information, in each case excluding
any rights in respect of any of the foregoing that comprise or are protected by
Copyrights or Patents (collectively, “Trade Secrets”); and (E) all applications,
registrations, renewals, extensions and permits related to any of the foregoing
clauses (A) through (D).

 

(iv)                              “Publicly Available Software” means any open
source or free Software (including any Software licensed pursuant to a GNU
public license) or other Software that requires as a condition of use,
modification or distribution that other Software incorporated into, derived from
or distributed with such Software (a) be disclosed or distributed in source code
form, (b) be licensed for the purpose of making derivative works or (c) be
redistributable at no charge.

 

(v)                                 “Software” means computer programs,
including any and all software implementations of algorithms, models and
methodologies whether in source code, object code or other form, databases and
compilations, including any and all data and collections of data, descriptions,
flow-charts and other documentation used in the ordinary course of business in
the use thereof.

 

(vi)                              “Technology” means, collectively, all
information, technical data, programs, designs, formulas, algorithms,
procedures, processes, specifications, techniques, ideas, know-how, Software
(whether in source code, object code or human readable form), databases and data
collections, Internet websites and web content, tools, inventions (whether
patentable or unpatentable and whether or not reduced to practice), invention
disclosures, developments, creations, improvements, works of authorship, other
similar materials and all recordings, graphs, drawings, reports, analyses, other
writings and any other embodiment of the above, in any form or media, whether or
not specifically listed herein.

 

(b)                                 Section 3.16(b) of the Company Disclosure
Schedules sets forth an accurate and complete list of all Patents, registered
Marks, pending applications for registrations of any Marks and any unregistered
Marks, registered Copyrights and pending applications for registration of any
Copyrights, in each case, owned or filed by the Company.  Section 3.16(b) of the
Company Disclosure Schedules lists for each registered or pending application
for registration of any Patents, Marks or Copyrights (i) the record owner of
each such item, (ii) the jurisdictions in which each such Intellectual Property
Right has been issued or registered or in which any application for such
issuance and registration has been filed and (iii) the date and number of any
such registrations or applications.  To the Knowledge of the Company, (A) there
are no overdue filings or unpaid filing, maintenance or renewal fees currently
overdue with respect to any registered or pending application for registration
of any Patents, Marks or Copyrights and no filings or fees due to be submitted
or paid with respect to any registered or pending application for registration
of any Patents, Marks or Copyrights within ninety (90) days after the date of
this Agreement and (B) no material registration or pending application for

 

24

--------------------------------------------------------------------------------


 

registration of any Patents, Marks or Copyrights has lapsed or been cancelled or
expired other than in the reasonable business judgment of the Company in the
ordinary course of business.

 

(c)                                  The Company is the sole and exclusive owner
of, or has valid and continuing rights to use, sell and license, all of the
Company Intellectual Property and Company Technology, in each case, owned or
purported to be owned by or licensed to the Company, subject to the terms of any
license agreement, free and clear of any Liens.  To the Knowledge of the
Company, the use, practice or other commercial exploitation of the Company
Intellectual Property by the Company and the manufacturing, licensing,
marketing, importation, offer for sale, sale or use of the Company Technology,
and the operation of the Company’s businesses do not infringe, constitute an
unauthorized use of, violate, or misappropriate any Intellectual Property Rights
of any third Person provided any licensed Company Intellectual Property or
Company Technology is used in accordance with the terms of the license
agreement.  The Company is not a party to or the subject of any pending or, to
the Knowledge of the Company, threatened suit, action, investigation or
proceeding which involves a claim (A) against the Company, of infringement,
unauthorized use, or violation of any Intellectual Property Rights of any
Person, or challenging the ownership, use, validity or enforceability of any
Company Intellectual Property or (B) contesting the right of the Company to use,
sell, exercise, license, transfer or dispose of any Company Intellectual
Property or Company Technology, or any products, processes or materials covered
thereby in any manner.  The Company has not received written notice of any such
threatened claim nor to the Company’s Knowledge are there any facts or
circumstances that would form the basis for any claim against the Company of
infringement, unauthorized use, or violation of any Intellectual Property Rights
of any Person, or challenging the ownership, use, validity or enforceability of
any Company Intellectual Property or Company Technology.

 

(d)                                 To the Knowledge of the Company, no Person
(including employees and former employees of the Company) is infringing,
violating, misappropriating or otherwise misusing any Company Intellectual
Property, and the Company has not made any such claims against any Person
(including employees and former employees of the Company) nor, to the Knowledge
of the Company, is there any basis for such a claim.

 

(e)                                  To the Knowledge of the Company, no Trade
Secret or any other non-public, proprietary information of the Company as
presently conducted has been authorized to be disclosed or has been actually
disclosed by the Company to any employee or any third Person other than pursuant
to a confidentiality or non-disclosure agreement restricting the disclosure and
use of the Company Intellectual Property or Company Technology.  The Company has
taken all reasonably necessary and appropriate steps to protect and preserve the
confidentiality of all Trade Secrets and any other non-public, proprietary or
confidential information of the Company or any Person to whom the Company has a
confidentiality obligation.

 

(f)                                   Except with respect to (i) licenses of
off-the-shelf Software or (ii) any payments required of the Company under any
Material Contract, the Company is not required, obligated or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise to any
Person with respect to the use of any Company Intellectual Property or Company
Technology in the conduct of the business as currently conducted.

 

25

--------------------------------------------------------------------------------


 

(g)                                  Section 3.16(g) of the Company Disclosure
Schedules sets forth a correct and complete list of all Software that is
(i) owned exclusively by the Company; or (ii) used by the Company in their
businesses and not exclusively owned by the Company or available on reasonable
terms through commercial distributors or in consumer retail stores.

 

(h)                                 Except as set forth in Section 3.16(h) of
the Company Disclosure Schedules, no Publicly Available Software (including,
without limitation, all derivative works thereof) (i) was used in connection
with the development or modification of any Software used by the Company,
(ii) forms part of the Technology owned by the Company, (iii) is, in whole or in
part, embodied or incorporated into any of the Company’s products, or (iv) was
or is used in connection with the development of any Technology owned by the
Company or any of the Company’s products.

 

(i)                                     The Company owns, leases or licenses all
Software, hardware, databases, computer equipment and other information
technology (collectively, “Computer Systems”) that are necessary for the
operations of the Company’s business.  The data storage and transmittal
capability, functionality and performance of the Computer Systems as a whole are
reasonably adequate for the Company’s businesses.  No failure with respect to
the Computer Systems has resulted in the corruption of any material data which
they process.  The Company has taken reasonable steps to preserve the
availability, security and integrity of the Computer Systems and the data and
information stored on the Computer Systems.  The Company maintains materially
accurate documentation regarding all Computer Systems, their methods of
operation, and their support and maintenance.

 

Section 3.17.                          Insurance.  Section 3.17 of the Company
Disclosure Schedules sets forth a correct list of the material insurance and
reinsurance policies held by, or for the benefit of, the Company as of the date
of this Agreement, including the underwriter of such policies and the amount of
the coverage thereunder) maintained by the Company (the “Policies”).  The
Policies (i) have been issued by insurers or reinsurers which, to the Knowledge
of the Company, are reputable and financially sound, (ii) provide coverage for
the operations conducted by the Company of a scope and coverage reasonable for
the nature of the Company’s business activities and (iii) are in full force and
effect.  The Company is not in breach or default, and has not taken any action
or failed to take any action which, with notice or the lapse of time, would
constitute such a breach or default, or permit termination or modification, of
any of the Policies.  No notice of cancellation or termination has been received
by the Company with respect to any of the Policies.  The consummation of the
Transactions will not, in and of itself, cause the revocation, cancellation or
termination of any Policy.  All appropriate insurers under the Policies have
been timely notified of all potentially insurable material losses known to the
Company and pending litigation, and all appropriate actions have been taken to
timely file all claims in respect of such insurable matters.

 

Section 3.18.                          Brokers and Other Advisors.  Other than
Deloitte Corporate Finance, LLC and the Producers, no broker, investment banker,
financial advisor or other Person is or will be entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission, or the
reimbursement of expenses or indemnification or contribution, in connection with
the Transactions based upon arrangements made by or on behalf of the Company.

 

26

--------------------------------------------------------------------------------


 

Section 3.19.                          Health Care Regulatory Compliance.

 

(a)                                 Governmental Authorizations and Consents. 
Except as otherwise disclosed on Section 3.19(a) of the Company Disclosure
Schedules, no action by, consent, approval, permit or authorization of, or
designation, declaration or filing with, any Governmental Authority is required
on the part of the Company with respect to the Company’s authorization,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.

 

(b)                                 Permits.  Section 3.19(b) of the Company
Disclosure Schedules lists all Permits maintained by the Company in the conduct
of its business.  The Company has obtained all of the Permits necessary under
applicable Laws to permit the Company to own, operate, use and maintain its
properties and assets in the manner in which they are now operated and
maintained and to conduct the business and operations of the Company as
currently conducted.  Each such Permit is in full force and effect.
Notwithstanding any disclosure set forth on Section 3.19(b) of the Disclosure
Schedules, the failure by the Company to hold any Permit required by applicable
Law at any time prior to the Closing Date shall be deemed to be a breach of this
Section 3.19(b) to the extent any monetary damages, fines or penalties are
imposed on the Surviving Company after the Closing Date with respect to such
failure; provided that under no circumstances shall the failure by the Company
to hold any such required Permit be a basis pursuant to Section 6.2(a) for the
Parent not to effect the Merger and consummate the other Transactions. Each
Manager, officer, employee and agent of the Company possesses all Permits
necessary for the lawful conduct of his or her duties and obligations in the
operation of the business of the Company.  The operation of the business of the
Company as currently conducted is not in violation of, nor is the Company in
default or violation under, any Permit required to be listed on
Section 3.19(b) of the Company Disclosure Schedules.  The Company has not
received notice of any breach or violation from any Governmental Authority
regarding any Permit and is not involved in any litigation, proceeding or
investigation by or with any Governmental Authority relating to any Permit,
which if resolved adversely would have an adverse impact on the ability of the
Company to conduct its business as currently conducted.  There has been no
decision by the Company to not maintain or renew any Permit currently held for
the operation of its business.

 

(c)                                  Compliance with Health Regulatory Laws.

 

(i)                                     The Company is, and at all times since
January 1, 2011, has been, in compliance in all material respects with, and is
not and has not been in violation of during the specified period, all applicable
Health Regulatory Laws, including (but not limited to), to the extent
applicable, any federal or state Law regulating (A) fraud and abuse,
(B) referral and financial relationships with providers, (C) insurance,
(D) prompt payment of claims, (E) recordkeeping, (F) patient charges and
billing, (G) quality, (H) safety, (I) network access, (J) privacy, (K) security
and (L) disclosure of payments.  Without limiting the foregoing, none of the
Company, or any Manager, officer, employee, or agent of the Company has engaged
in any conduct on behalf of the Company that is prohibited under, or fails to
comply with the requirements of, any applicable Health Regulatory Law.  Except
as set forth on Section 3.19(c) of the Company Disclosure Schedules, since
January 1, 2011, the Company has not received or

 

27

--------------------------------------------------------------------------------


 

been subject to, and to the Knowledge of the Company there does not exist any
fact, circumstance or condition that could give rise to, any written notice,
charge, claim or assertion alleging any violations of applicable Health
Regulatory Laws or related Governmental Orders, and to the Knowledge of the
Company, no charge, claim, assertion or action alleging any violation of any
Law, Governmental Order, or Permit by the Company is currently threatened
against the Company.

 

(ii)                                  Neither the Company, nor any of its
officers, Managers, employees, or agents acting on behalf of the Company:
(A) are or have been convicted of or charged or threatened with prosecution or
under investigation by a Governmental Authority for any violation of a Health
Regulatory Law, including any Law applicable to a health care program defined in
42 U.S.C. §1320a-7b(f) (“Federal Health Care Program”); (B) are or have been
convicted of, charged with, or investigated for any violation of Law related to
fraud, theft, embezzlement, breach of fiduciary responsibility, financial
misconduct, obstruction of an investigation, or manufacture, storage,
distribution or sale of controlled substances; (C) are excluded, suspended or
debarred from participation, or are otherwise ineligible to participate, in any
Federal Health Care Program, any federal, state, or local governmental
procurement or non-procurement program, or any other federal or state government
program or activity; or (D) have committed any violation of Law that is
reasonably expected to serve as the basis for any such exclusion, suspension,
debarment or other ineligibility.

 

(iii)                               To the Knowledge of the Company, the Company
has not failed to comply with Federal Health Care Program requirements
applicable to the Company.

 

(iv)                              The Company has not, directly or indirectly,
received, paid or delivered any fee, commission or other sum of money or
remuneration, however characterized, to any Governmental Authority or any other
Person which in any manner is related to any contract of the Company and which
is illegal under any applicable Law.  Without limiting the foregoing, none of
the Company nor any officer, director, employee, Manager or agent of the
Company, or any other Person acting on behalf of the Company, acting alone or
together, has directly or indirectly acting on behalf of the Company (A) made
any illegal or unethical contribution, gift, bribe, rebate, payoff, commissions,
promotional allowances, influence payment, kickback, or other payment or
economic benefit to any Person, private or public, regardless of what form,
whether in money, property, or services; (B) established or maintained any fund
or asset that has not been recorded in the books and records of the Company;
(C) engaged in any business practices or conducted any dealings that are
contrary to accepted industry standards; or (D) aided, abetted, caused (directly
or indirectly), participated in, or otherwise conspired with, any Person to
violate the terms of any judgment, sentence, order or decree of any court or
Governmental Authority.

 

(v)                                 None of the Company nor any officer,
director, employee, Manager or agent of the Company, or any other Person acting
on behalf of the Company has made an untrue or fraudulent statement on behalf of
the Company, including, but not limited to certification, to any Governmental
Authority or agent thereof, failed to disclose a fact required to be disclosed
to a Governmental Authority or agent thereof, or

 

28

--------------------------------------------------------------------------------


 

committed an act, made a statement, or failed to make a  statement that could
reasonably be expected to provide a basis for any Governmental Authority or
agent thereof, to cause the Company to invoke its policy respecting “Fraud,
Untrue Statements of Material Facts, Bribery, and Illegal Gratuities” as set
forth in 56 Fed. Reg. 46191 (Sept. 10, 1991), or to initiate any other legal
action relating to fraud, false claims, or false statements.

 

(d)                                 Part D.  The Company does not sponsor a
Part D Plan. The Company provides services as a subcontractor to a Part D Plan
sponsored by a Person unaffiliated with the Company. The Company is in
compliance with its subcontractor obligations in respect of such services and is
in compliance with all Health Regulatory Laws applicable to the services
provided to such Part D Plan sponsor.

 

(e)                                  Corporate Compliance Program.  The Company
has adopted and maintains a compliance program that is intended to assist the
Company to be in compliance with all Law, standards and guidelines relevant to
its business, including but not limited all Health Regulatory Laws, and includes
each of the following elements: (i) a code of conduct and other applicable
policies and procedures; (ii) training on the code of conduct, policies and
procedures; (iii) an auditing and monitoring function; (iv) disciplinary
guidelines to enforce compliance standards; (v) an anonymous reporting process
for potential violations of Law or the compliance program; (vi) designation of a
compliance officer; and (vii) a mechanism for ensuring the effectiveness of the
compliance program.  None of the Company nor its officers, directors, Managers,
employees or agents acting on behalf of the Company has violated any such
compliance program.

 

(f)                                   Privacy Compliance.  The Company is in
compliance in all material respects with all applicable security and privacy
standards regarding protected health and employee information, or any applicable
local, state, provincial or federal privacy Laws, including but not limited to
HIPAA.  Any employee or patient information that has been collected, used or
disclosed has been done so with the consent of each individual to whom the
information relates, if such consent, implied or otherwise, was required under
applicable privacy Law or has been used only for the purposes for which such
information was initially collected or only as permitted by applicable Law.  The
Company has developed and implemented policies, procedures and training programs
to help assure past, current, and ongoing compliance with HIPAA’s privacy,
security and standard transactions regulations and state privacy and security
laws.  The Company maintains all necessary “business associate” agreements with
“covered entities” as required under HIPAA, and is in compliance with all such
“business associate” agreements.  No violation of any applicable privacy Law,
including but not limited to HIPAA, has been alleged or, to the Knowledge of the
Company, threatened against the Company by any Governmental Authority, including
but not limited to the Office of Civil Rights of the U.S. Department of Health
and Human Services, a patient or any other Person since January 1, 2011.

 

(g)                                  Manufacturer Discounts and Rebates.  The
Company has properly documented, accounted for and (to the extent required by
applicable Laws) disclosed to its customers all manufacturer discounts, rebates,
incentive payments, administrative fees and remuneration received by the Company
from pharmaceutical manufacturers and is in full compliance with applicable
Health Regulatory  Laws (including without limitation the provisions of ERISA
and state and federal Anti-Kickback statutes), and policies and contractual

 

29

--------------------------------------------------------------------------------


 

requirements of manufacturers and customers regarding such manufacturer
discounts, rebates, incentive payments, administrative fees and remuneration.

 

(h)                                 Optum. The Company receives subcontracting
services from Optum, Inc. and its Affiliates (the entity or entity providing
such services, “Optum”). To Knowledge of the Company, Optum is in compliance
with its subcontractor obligations in respect of such services and is in
compliance with all Health Regulatory Laws applicable to the services provided
to the Company. To the Knowledge of the Company, there have been no actions,
suits, claims, investigations or proceedings commenced, or penalties or filed
assessed, against Optum, in respect of the services being provided to the
Company.

 

Section 3.20.                          Accounts and Notes Receivable and
Payable.

 

(a)                                 All accounts and notes receivable of the
Company have arisen from bona fide transactions in the ordinary course of
business consistent with past practice and are payable on ordinary trade terms. 
All accounts and notes receivable of the Company reflected on the Balance Sheet
are good and collectible at the aggregate recorded amounts thereof.  All
accounts and notes receivable arising after the Balance Sheet Date and existing
on the date hereof are good and collectible at the aggregate recorded amounts
thereof.  None of the accounts or the notes receivable of the Company (i) are
subject to any setoffs or counterclaims or (ii) represent obligations for goods
or services subject to any repurchase, return, refund or price reduction
arrangement.

 

(b)                                 All accounts payable of the Company
reflected in the Balance Sheet or arising after the date thereof and existing on
the date hereof are the result of bona fide transactions in the ordinary course
of business consistent with past practice and have been paid or are not yet due
and payable.

 

Section 3.21.                          Related Party Transactions.  Except as
set forth on Section 3.21 of the Company Disclosure Schedules, no employee,
officer, Manager or member (excluding the Producer Class Members) of the
Company, or, to the Knowledge of the Company, any member of his or her immediate
family or any of their respective Affiliates (“Related Persons”) (i) owes any
amount to the Company except for salary, wages and other amounts payable to or
for the benefit of employees pursuant to any Company Plan, nor does the Company
owe any amount to, or has the Company made or committed to make any loan or
guarantee of any credit or performance to or for the benefit of, any Related
Person, (ii) is involved in any business arrangement or other relationship with
the Company (whether written or oral), (iii) owns any property or right,
tangible or intangible, that is used by the Company, (iv) has any claim or cause
of action against the Company or (v) owns any direct or indirect interest of any
kind in, or controls or is a director, Manager, officer, employee or partner of,
or consultant to, or lender to or borrower from or has the right to participate
in the profits of, any Person which is a competitor, supplier, customer,
landlord, tenant, creditor or debtor of the Company.

 

Section 3.22.                          Banks; Power of Attorney.  Section 3.22
of the Company Disclosure Schedule contains a complete and correct list of the
names and locations of all banks in which the Company has accounts or safe
deposit boxes and the names of all persons authorized to draw thereon or to have
access thereto.  Except as set forth on Section 3.22 of the

 

30

--------------------------------------------------------------------------------


 

Company Disclosure Schedules, no person holds a power of attorney to act on
behalf of the Company.

 

Section 3.23.         Customers and Suppliers.

 

(a)           Section 3.23(a) of the Company Disclosure Schedules sets forth a
list of the top ten (10) customers (as measured by covered lives) of the Company
and the top ten (10) suppliers (as measured by total expenses during the current
fiscal year through June 30, 2013) of the Company, showing the approximate total
sales by the Company to each such customer and the approximate total purchases
by the Company from each such supplier, during the Company’s last fiscal year
and during the current fiscal year through June 30, 2013.

 

(b)           Since the Interim Balance Sheet Date, (i) no Material Customer,
Material TPA/Broker or any material supplier of the Company and (ii) no group of
customers, TPAs or brokers that in the aggregate constitute ten percent (10%) or
more of the covered lives with respect to the Company’s PBM Segment in the
twelve (12)-month period ended on December 31, 2012, has or have, as applicable,
terminated its or their relationship with the Company or reduced or changed the
pricing or other terms of its or their business with the Company and, to the
Knowledge of the Company, (i) no Material Customer, Material TPA or any material
supplier and (ii) no group of customers, TPAs or brokers that in the aggregate
constitute ten percent (10%) or more of the covered lives with respect to the
Company’s PBM Segment in the twelve (12)-month period ended on December 31,
2012, has or have notified the Company that it intends or they intend to
terminate or reduce or change the pricing or other terms of its or their
business with the Company.

 

Section 3.24.         Certain Payments.  Neither the Company nor, to the
Knowledge of the Company, any director, Manager, officer, employee, or other
Person acting on behalf of the Company, has directly or indirectly (a) made in
violation of any Law any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business for the Company, (ii) to pay for favorable
treatment for business secured by the Company, or (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company, or (b) established or maintained any fund or asset with respect to
the Company that has not been recorded in the books and records of the Company.

 

Section 3.25.         Producers, Producer Contracts and Commissions.  Each sales
agent employed with the Company is, and to the Knowledge of the Company, each
producer (including a TPA or broker) that contracts with the Company is,
properly licensed and appointed to sell the products and services of the
Company.  The commissions payable by the Company to its employed and contracted
producers comply with applicable Health Regulatory Laws.  Section 3.25 of the
Company Disclosure Schedules sets forth a list of each non-employee producer
which, in calendar year 2012 and calendar year 2013 to date, was paid more than
five percent (5%) of the total commissions paid by the Company to all
non-employee producers in 2012 and 2013 to date (the “Material Producers”).  The
Company has made available to Parent true and correct copies of all forms of
Contracts currently used by the Company with its non-employee producers and
copies of the Contracts entered into by the Company with their Material

 

31

--------------------------------------------------------------------------------


 

Producers.  All of the Contracts with producers are in writing, and constitute
valid, binding and enforceable agreements of the parties thereto.  Except in the
ordinary course of business, no past due amounts are owing by the Company under
any Contracts with producers and there are no outstanding written claims made by
a producer that the Company has failed to perform a material monetary or
nonmonetary obligation arising under such a Contract.  All forms of the
Contracts with producers which are currently in use by the Company conform to
the material requirements of applicable Laws. To the Knowledge of the Company,
there are no circumstances, including the consummation of the transactions
contemplated by this Agreement, which are reasonably likely to result in the
termination, cancellation or nonrenewal of a Contract with a Material Producer,
or the cessation of business being transacted between the Company and a Material
Producer.  Section 3.25 of the Company Disclosure Schedules sets forth all
pending written cancellation, termination or nonrenewal notices furnished the
Company by a Material Producer.

 

Section 3.26.         Capital or Surplus Management.  Except as set forth on
Section 3.26 of the Company Disclosure Schedules, to the Knowledge of the
Company, the Company is not subject to any requirement to maintain capital or
surplus amounts or levels, or is subject to any restriction on the payment of
dividends or other distributions on its membership interests or shares of
capital stock, except for such requirements or restrictions under insurance or
other Laws of general application.

 

Section 3.27.         Full Disclosure.  To the Knowledge of the Company, no
representation or warranty of the Company contained in this Agreement (including
the Company Disclosure Schedules) or any of the Company Documents contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading.

 

Section 3.28.         Predecessors.  For purposes hereof, all references to the
Company shall be deemed to include each predecessor thereof.

 

ARTICLE IV
Representations and Warranties of Parent and Merger Sub

 

Parent and Merger Sub jointly and severally make to the Company the
representations and warranties contained in this Article IV:

 

Section 4.1.           Organization, Standing and Corporate Power.  Each of
Parent and Merger Sub is a corporation or limited liability company duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated.

 

Section 4.2.           Authority; Noncontravention.

 

(a)           Each of Parent and Merger Sub has all necessary power and
authority to execute and deliver this Agreement and to perform their respective
obligations hereunder and to consummate the Transactions.  The execution,
delivery and performance by Parent and Merger Sub of this Agreement, and the
consummation by Parent and Merger Sub of the Transactions, have been duly
authorized and approved by the Boards of Directors or equivalent governing body
(and in the case of Merger Sub have been approved by Parent as the sole member
of Merger Sub) and no other corporate action on the part of Parent and Merger
Sub is necessary to

 

32

--------------------------------------------------------------------------------


 

authorize the execution, delivery and performance by Parent and Merger Sub of
this Agreement and the consummation by them of the Transactions.  This Agreement
has been duly executed and delivered by Parent and Merger Sub and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of them in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

 

(b)           Neither the execution and delivery of this Agreement by Parent and
Merger Sub, nor the consummation by Parent or Merger Sub of the Transactions,
nor compliance by Parent or Merger Sub with any of the terms or provisions
hereof, will (i) conflict with or violate any provision of the certificate of
incorporation, bylaws or other organizational documents of Parent or Merger Sub
or (ii) assuming that the authorizations, consents and approvals referred to in
Section 4.3 are obtained and the filings referred to in Section 4.3 are made,
(x) violate any Law, judgment, writ or injunction of any Governmental Authority
or any arbitration award applicable to Parent or any of its Subsidiaries or any
of their respective properties or assets, or (y) violate, conflict with, result
in the loss of any benefit under, constitute a default (or an event which, with
notice or lapse of time, or both, would constitute a default) under, result in
the termination of or a right of termination or cancellation under, accelerate
the performance required by, or result in the creation of any Lien upon any of
the respective properties or assets of, Parent or Merger Sub under, any of the
terms, conditions or provisions of any Contract to which Parent or Merger Sub is
a party, or by which they or any of their respective properties or assets may be
bound or affected that, individually or in the aggregate, could reasonably be
expected to adversely affect the ability of Parent or Merger Sub to perform, in
a timely manner, its obligations under this Agreement or to consummate the
Transactions.

 

Section 4.3.           Governmental Approvals.  Except for (i) the filing of the
Articles of Merger with the Arizona Corporation Commission pursuant to the ALLCA
and (ii) filings required under, and compliance with other applicable
requirements of, the HSR Act, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Authority are necessary for
the execution and delivery of this Agreement by Parent and Merger Sub or the
consummation by Parent  and Merger Sub of the Transactions, other than such
other consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect with respect to Parent.

 

Section 4.4.           Ownership and Operations of Merger Sub.  Parent owns
through one of its other wholly-owned Subsidiaries beneficially all of the
outstanding membership interests of Merger Sub and, on the Closing Date, will
own beneficially through one of its other wholly-owned Subsidiaries, all of the
outstanding membership interests of Merger Sub.  Merger Sub was formed solely
for the purpose of engaging in the Transactions, has engaged in no other
business activities and has conducted its operations only as contemplated
hereby.

 

Section 4.5.           Brokers and Other Advisors.  No broker, investment
banker, financial advisor or other Person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
Transactions based upon arrangements made by or on behalf of Parent or any of
its Subsidiaries.

 

33

--------------------------------------------------------------------------------


 

Section 4.6.           Litigation.  There is no suit, claim, action, proceeding
or investigation pending or, to the Knowledge of Parent, threatened against
Parent or Merger Sub and neither Parent nor Merger Sub is subject to any
outstanding order, writ, judgment, injunction or decree of any Governmental
Authority that, in either case, would be reasonably likely, individually or in
the aggregate, to (a) prevent or materially delay the consummation of the Merger
or (b) otherwise prevent or materially delay performance by Parent or Merger Sub
of any closing condition set forth in Section 6.3 or of their material
obligations under this Agreement.

 

ARTICLE V
Additional Covenants and Agreements

 

Section 5.1.           Conduct of Business.  Except as expressly required or
permitted by this Agreement, as required by applicable Law or as permitted by
the prior written consent of Parent, during the period from the date of this
Agreement until the earlier of the Effective Time or the termination of this
Agreement pursuant to Article VII, the Company shall (i) conduct its business in
the ordinary course consistent with past practice, (ii) comply in all material
respects with all applicable Laws and the requirements of all Material
Contracts, (iii) use commercially reasonable efforts to maintain and preserve
intact its business organization and the goodwill of those having business
relationships with it and retain the services of its present officers and key
employees, in each case, to the end that its goodwill and ongoing business shall
be unimpaired at the Effective Time, and (iv) keep in full force and effect all
material insurance policies maintained by the Company, other than changes to
such policies made in the ordinary course of business.  Without limiting the
generality of the foregoing, except as expressly required or permitted by this
Agreement, required by applicable Law, specified in Section 5.1 of the Company
Disclosure Schedules or permitted by the prior written consent of Parent, during
the period from the date of this Agreement to the earlier of the Effective Time
or the termination of this Agreement pursuant to Article VII, the Company shall
not:

 

(a)           (i) issue, sell, grant, dispose of, pledge or otherwise encumber
any of the Company Membership Interests, other equity interests in the Company,
or any securities, rights or options convertible into, or exchangeable or
exercisable for, or evidencing the right to subscribe for, or any calls,
commitments or any other agreements of any character to purchase or acquire, any
Company Membership Interests or any shares of capital stock, membership
interests, securities or equity interests in or of the Company; (ii) redeem,
purchase or otherwise acquire any of the outstanding Company Membership
Interests; or (iii) declare, set aside for payment or pay any distribution on,
or make any other distribution in respect of, the Company Membership Interests,
or otherwise make any payments to the Company Holders in their capacity as such;
provided that the Company shall be expressly permitted to declare, set aside for
payment or pay any distribution on, or make any other distribution in respect
of, the Company Membership Interests but only to the extent immediately
following such payment, the Company’s net working capital (determined on the
same basis as Closing Date Net Working Capital but excluding the Accrued
Bonuses) will be equal to or in excess of the Closing Date Net Working Capital
Target;

 

(b)           incur or assume any Indebtedness (or enter into a “keep well” or
similar agreement) or issue or sell any debt securities or options, warrants,
calls or other rights to acquire any debt securities of the Company;

 

34

--------------------------------------------------------------------------------


 

(c)           sell, transfer, assign, lease, mortgage, encumber, license (other
than non-exclusive licenses received from or granted to customers in the
ordinary course of business consistent with past practice) or otherwise dispose
of or subject to any Lien (including pursuant to a sale-leaseback transaction or
an asset securitization transaction), other than a Permitted Lien, any of its
properties or assets to any Person, except (i) pursuant to Contracts in force on
the date of this Agreement and listed on Section 5.1(c) of the Company
Disclosure Schedules, correct and complete copies of which have been made
available to Parent or (ii) dispositions of obsolete or worthless assets;

 

(d)           make any capital expenditures, except in the ordinary course of
business consistent with past practice and in an amount not in excess of $10,000
in the aggregate for the Company taken as a whole during any three consecutive
month period;

 

(e)           (i) directly or indirectly acquire, by merging or consolidating
with, or by purchasing all of or a substantial equity interest in, or by any
other manner, any Person or any division or business of any Person or
(ii) otherwise acquire any properties or assets except in the ordinary course of
business consistent with past practice, provided that no such acquisition in the
ordinary course of business of any assets that, individually, have a purchase
price in excess of $10,000 or any group of related assets that, in the
aggregate, have a purchase price in excess of $50,000, shall be made without
reasonable prior notice to Parent and shall not be made without Parent’s prior
written consent;

 

(f)            make any investment (by contribution to capital, property
transfers, purchase of securities or otherwise) in, or loan or advance (other
than travel and similar advances to its employees in the ordinary course of
business consistent with past practice) to, any Person other than in the
ordinary course of business consistent with past practice;

 

(g)           (i) other than in the ordinary course of business consistent with
past practice, enter into, terminate or amend any Material Contract, or make any
proposal to enter into, terminate, or amend any Material Contract, or, other
than in the ordinary course of business consistent with past practice, any other
Contract that is material to the Company, (ii) enter into any Contract that
would be breached by, or require the consent of any third party in order to
continue in full force and effect following consummation of the Transactions, or
(iii) release any Person from, or modify or waive any provision of, any
confidentiality, standstill or similar agreement or fail to take all action
necessary to enforce each such confidentiality, standstill and similar agreement
(in each case, other than any such agreement with Parent);

 

(h)           increase in any manner the compensation of any of its Managers,
officers or employees or enter into, establish, amend or terminate any
employment, consulting, retention, change in control, collective bargaining,
bonus or other incentive compensation (except for the Accrued Bonuses), profit
sharing, health or other welfare, option or other equity (or equity-based),
pension, retirement, vacation, severance, deferred compensation or other
compensation or benefit plan, policy, program, agreement, trust, fund or
arrangement with, for or in respect of, any director, Manager, officer, other
employee, consultant or Affiliate;

 

(i)            make, change or revoke any Tax election (including making an
entity classification election pursuant to Treasury Regulation
Section 301.7701-3(c) to be classified as

 

35

--------------------------------------------------------------------------------


 

an association taxable as a corporation); file any amended Tax Return; file any
Tax Return unless such Tax Return shall have been prepared consistent with past
practice; enter into any closing agreement pursuant to Section 7121 of the Code
(or any similar provisions of applicable Law) or any tax allocation agreement or
tax sharing agreement; settle or compromise any claim, liability or assessment
relating to Taxes; surrender any right to claim a refund of Taxes, or obtain any
Tax ruling;

 

(j)            make any changes in financial or tax accounting methods,
principles or practices (or change an annual accounting period), except insofar
as may be required by a change in GAAP or applicable Law;

 

(k)           amend the Company Organizational Documents;

 

(l)            adopt a plan or agreement of complete or partial liquidation,
dissolution, restructuring, recapitalization, merger, consolidation or other
reorganization;

 

(m)          pay, discharge, settle or satisfy any material claims, liabilities
or obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, settlement or satisfaction in
accordance with their terms of liabilities, claims or obligations reflected or
reserved against in the most recent consolidated financial statements (or the
notes thereto) of the Company;

 

(n)           issue any broadly distributed communication of a general nature to
employees (including general communications relating to benefits and
compensation) or customers or clients without the prior written approval of
Parent, except for communications in the ordinary course of business that do not
relate to the Transactions and do not provide to any Person any information
regarding the Company that might be considered material non-public information
(within the meaning of Regulation FD under the Exchange Act) if the Company’s
securities were registered under Section 12(b) of the Exchange Act;

 

(o)           acquire any material properties or assets or sell, assign, license
(other than non-exclusive licenses received from or granted to customers in the
ordinary course of business consistent with past practice), transfer, convey,
lease or otherwise dispose of any of the material properties or assets of the
Company;

 

(p)           enter into, modify or terminate any labor or collective bargaining
agreement of the Company or, through negotiation or otherwise, make any
commitment or incur any liability to any labor organization with respect to the
Company;

 

(q)           enter into, or modify, amend or terminate, any Contract which
would (i) cause the Company to incur a liability in excess of $10,000 or receive
revenues in excess of $50,000, except for customer Contracts in the ordinary
course of business consistent with past practice, or (ii) have a term of more
than one year (unless the Company may cancel such Contract in its discretion
without incurring a liability in excess of $10,000), except for customer
Contracts in the ordinary course of business consistent with past practice, or
(iii) reasonably be expected to have a Material Adverse Effect on the Company
(provided, however, that in no event will the Company be considered in breach of
this clause (iii) in connection with entering into a Contract after the date
hereof as to which it has received the written consent of Parent); or

 

36

--------------------------------------------------------------------------------


 

(r)            agree, in writing or otherwise, to take any of the foregoing
actions, or take any action or agree, in writing or otherwise, to take any
action which would (i) cause any of the representations or warranties of the
Company set forth in this Agreement to be untrue in any material respect or
(ii) in any material respect impede or delay the ability of the parties to
satisfy any of the conditions to the Merger set forth in this Agreement.

 

Section 5.2.           No Solicitation by the Company; Etc.

 

(a)           The Company shall not, and shall cause its officers, Managers,
employees, investment bankers, financial advisors, attorneys, accountants,
agents and other representatives (collectively, “Representatives”) to not,
directly or indirectly (i) solicit, initiate, cause, facilitate or knowingly
encourage (including by way of furnishing information) any inquiries or
proposals that constitute, or would reasonably be expected to lead to, a
Takeover Proposal, (ii) participate in any discussions or negotiations with any
Person regarding any Takeover Proposal or (iii) enter into any agreement related
to any Takeover Proposal.

 

(b)           The Company shall promptly notify Parent, orally and in writing
if, and in no event later than 24 hours after, any proposal, offer, inquiry or
other contact is received by, any information is requested from, or any
discussions or negotiations (or continuation of discussions or negotiations) are
sought to be initiated with, the Company in respect of any Takeover Proposal,
and shall, in any such notice to Parent, indicate the identity of the Person
making such proposal, offer, inquiry, request or other contact and the terms and
conditions of any proposals or offers or the nature of any inquiries, requests
or other contacts (and shall include with such notice copies of any written
materials received from or on behalf of such Person relating to such proposal,
offer, inquiry, request or other contact).

 

(c)           For purposes of this Agreement, “Takeover Proposal” means any
inquiry, proposal or offer from any Person relating to any (i) direct or
indirect acquisition (whether in a single transaction or a series of related
transactions) of assets of the Company, (ii) direct or indirect acquisition
(whether in a single transaction or a series of related transactions) of Company
Membership Interests or other equity interests in the Company, or (iii) merger,
consolidation, share exchange, business combination, recapitalization,
liquidation, dissolution or similar transaction involving the Company; in each
case, other than the Transactions.

 

Section 5.3.           Commercially Reasonable Efforts.

 

(a)           Subject to the terms and conditions of this Agreement (including
Section 5.3(d)), each of the parties hereto shall cooperate with the other
parties and use their commercially reasonable efforts to (i) take, or cause to
be taken, all actions, and do, or cause to be done, all things, necessary,
proper or advisable to cause the conditions to Closing to be satisfied as
promptly as practicable and to consummate the Transactions, including preparing
and filing promptly and fully all documentation to effect all necessary filings,
notices, petitions, statements, registrations, submissions of information,
applications and other documents (including any required or recommended filings
under applicable Antitrust Laws), and (ii) obtain all approvals, consents,
registrations, permits, authorizations and other confirmations from any
Governmental Authority or third party necessary, proper or advisable to
consummate the Transactions.  For purposes hereof, “Antitrust Laws” means the
Sherman Act, as amended, the

 

37

--------------------------------------------------------------------------------


 

Clayton Act, as amended, the HSR Act, the Federal Trade Commission Act, as
amended, and all other applicable Laws issued by a Governmental Authority that
are designed or intended to prohibit, restrict or regulate actions having the
purpose or effect of monopolization or restraint of trade or lessening of
competition through merger or acquisition.

 

(b)           In furtherance and not in limitation of the foregoing, (i) each
party hereto agrees to make an appropriate filing of a Notification and Report
Form pursuant to the HSR Act with respect to the Transactions as promptly as
practicable and in any event within five (5) business days of the date hereof
and to supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and use its
reasonable best efforts to take, or cause to be taken, all other actions
consistent with this Section 5.3 necessary to cause the expiration or
termination of the applicable waiting periods under the HSR Act as soon as
practicable.  Parent and the Company shall share equally the fees incurred by
Parent and the Company in connection with the aforementioned filings under the
HSR Act.

 

(c)           Each of the parties hereto shall use its reasonable best efforts
to (i) cooperate in all respects with each other party in connection with any
filing or submission with or to a Governmental Authority in connection with the
Transactions and in connection with any investigation or other inquiry by or
before a Governmental Authority relating to the Transactions, including any
proceeding initiated by a private party, and (ii) keep the other parties
informed in all material respects and on a reasonably timely basis of any
material communication received by such party from, or given by such party to,
the Federal Trade Commission, the Antitrust Division of the Department of
Justice, or any other Governmental Authority and of any material communication
received or given in connection with any proceeding by a private party, in each
case regarding any of the Transactions.  Subject to applicable Laws relating to
the exchange of information, each of the parties hereto shall have the right to
review in advance, and to the extent reasonably practicable each will consult
the other on, all information relating to the other party, as the case may be,
that appears in any filing made with, or written materials submitted to, any
third party and/or any Governmental Authority in connection with the
Transactions.

 

(d)           In furtherance and not in limitation of the covenants of the
parties contained in this Section 5.3, each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by a Governmental Authority or other Person with respect to the Transactions. 
Notwithstanding the foregoing or any other provision of this Agreement, the
Company shall not, without Parent’s prior written consent, commit to any
divestiture transaction or agree to any change of or restriction on its
business, and nothing in this Section 5.3 shall (i) limit any applicable rights
a party may have to terminate this Agreement pursuant to Section 7.1 so long as
such party has up to then complied in all material respects with its obligations
under this Section 5.3 or (ii) require Parent to offer, accept or agree to
(A) dispose of or hold separate any part of its or the Company’s business,
operations, assets or product lines (or a combination of Parent’s and the
Company’s respective businesses, operations, assets or product lines), (B) not
compete in any geographic area or line of business, and/or (C) restrict or
change the manner in which, or whether, Parent, the Company, the Surviving
Company or any of their Affiliates may carry on business in any part of the
world.

 

38

--------------------------------------------------------------------------------


 

Section 5.4.           Public Announcements.  The initial press release with
respect to the execution of this Agreement shall be a joint press release to be
reasonably agreed upon by Parent and the Company.  Thereafter, neither the
Company nor Parent shall issue or cause the publication of any press release or
other public announcement (to the extent not previously issued or made in
accordance with this Agreement) with respect to the Merger, this Agreement or
the other Transactions without the prior consent of the other party (which
consent shall not be unreasonably withheld or delayed), except as may be
required by Law or in the case of Parent by its listing agreement with any
securities exchange as determined in its good faith judgment (in which case such
party shall not issue or cause the publication of such press release or other
public announcement without prior consultation insofar as practicable with the
Company).

 

Section 5.5.           Access to Information; Confidentiality.  Subject to
applicable Laws relating to the exchange of information, the Company agrees
that, prior to the Effective Time or the termination of this Agreement in
accordance with Article VII, Parent and its Representatives shall be entitled to
make such investigation of the properties, assets, businesses and operations of
the Company and such examination of the books, records and financial condition
of the Company as Parent reasonably requests, and to make extracts and copies of
such books and records.  No investigation by Parent prior to or after the date
of this Agreement shall diminish or obviate any of the representations,
warranties, covenants or agreements of the Company or the Holder Representative
contained in this Agreement or the Company Documents.  Any such investigation by
Parent shall not unreasonably interfere with any of the businesses or operations
of the Company.   In order that Parent may have full opportunity to make such
physical, business, accounting and legal review, examination or investigation as
it may reasonably request regarding the affairs of the Company, the Company
shall use commercially reasonable efforts to cause its Representatives to
cooperate fully with Parent’s Representatives in connection with such review and
examination. Parent and its Representatives shall hold information received from
the Company pursuant to this Section 5.5 in confidence in accordance with the
terms of the Confidentiality Agreement.

 

Section 5.6.           Notification of Certain Matters.  The Company shall give
prompt written notice to Parent, and Parent shall give prompt written notice to
the Company, of (i) any notice or other communication received by such party
from any Governmental Authority in connection with the Transactions or from any
Person alleging that the consent of such Person is or may be required in
connection with the Transactions, (ii) any actions, suits, claims,
investigations or proceedings commenced or, to such party’s knowledge,
threatened against or otherwise involving such party or any of its Subsidiaries
or Affiliates which relate to the Transactions, (iii) the discovery of any fact
or circumstance that, or the occurrence or non-occurrence of any event the
occurrence or non-occurrence of which, would cause any representation or
warranty made by such party contained in this Agreement (A) that is qualified as
to materiality to be untrue or (B) that is not so qualified to be untrue in any
material respect or, in the case of the Company, would cause any of the
information provided in the Company Disclosure Schedules to not be true and
correct as of the time such information was provided in light of such discovery
or occurrence or non-occurrence, and (iv) any material failure of such party to
comply with or satisfy any covenant or agreement to be complied with or
satisfied by it hereunder; provided, however, that the delivery of any notice
pursuant to this Section 5.6 shall not (x) cure any breach of any representation
of warranty of the party giving such notice or any non-compliance by the party
giving such notice with any covenant, agreement or other provision

 

39

--------------------------------------------------------------------------------


 

contained in this Agreement or (y) limit the remedies available to the party
receiving such notice in respect of such breach or non-compliance.

 

Section 5.7.           Fees and Expenses.  Except as may otherwise be provided
herein, all fees and expenses incurred in connection with this Agreement, the
Merger and the Transactions shall be paid by the party incurring such fees or
expenses, whether or not the Merger is consummated.

 

Section 5.8.           Change In Control Customer Contracts.  The Company shall,
prior to the Closing Date, (i) notify each third party to the Change In Control
Customer Contracts listed on Section 3.14(b) of the Company Disclosure Schedules
of the Transactions and (ii) use commercially reasonable efforts to request and
receive a waiver, if required, of any termination rights arising as a result of
the Transactions from each such party.

 

Section 5.9.           Tax Matters.

 

(a)           The Company shall prepare (or cause to be prepared) all Tax
Returns of the Company for Pre-Closing Tax Periods.  All such Tax Returns shall
be prepared in a manner consistent with past practice; provided that there is a
reasonable basis for the positions claimed on such Tax Returns.  The Company
shall deliver to Parent copies of each such Tax Return at least twenty (20) days
prior to the due date for filing such Tax Return, and shall permit Parent to
review and approve such Tax Return prior to filing (which approval shall not be
unreasonably withheld or delayed). To the extent that any such Tax Return is
required to be filed on or prior to the Closing Date, the Company shall timely
file such Tax Return. If any such Tax Return is required to be filed by the
Company after the Closing Date, Parent shall timely file such Tax Return.  If
the parties have not resolved any dispute relating to any such Tax Return prior
to the due date for filing such Tax Return, then the Company or Parent, as
applicable, shall file such Tax Return as prepared, but such filing shall not
prejudice the rights of any party to pursue such dispute. The Company shall
timely pay (or cause to be paid) to the applicable Taxing Authority all Taxes
shown to be due on any Tax Return described in this Section 5.9(a).

 

(b)           Following the Closing, Parent shall prepare (or cause to be
prepared) and file (or cause to be filed) when due (taking into account all
extensions properly obtained) all Tax Returns required to be filed by or with
respect to the Company after the Closing Date in respect of any Straddle
Period.  A copy of any such material Tax Return shall be delivered to the Holder
Representative at least twenty (20) days prior to the due date for filing such
Tax Return, and shall permit the Holder Representative to review and approve
such Tax Return prior to filing (which approval shall not be unreasonably
withheld or delayed).  If the parties have not resolved any dispute relating to
any such Tax Return prior to the due date for filing such Tax Return, then
Parent shall file such Tax Return as prepared, but such filing shall not
prejudice the rights of any party to pursue such dispute. The Holder
Representative, on behalf of the Represented Holders, shall remit to the Parent
their portion of the Taxes in accordance with Section 8.2(a)(iii) with respect
to any such Tax Returns not later than five (5) days prior to the due date for
filing such Tax Returns (taking into account all extensions properly obtained).

 

(c)           In order to apportion appropriately any Taxes relating to Straddle
Periods, the parties hereto will, to the extent permitted by applicable Law,
elect with the relevant Taxing

 

40

--------------------------------------------------------------------------------


 

Authority to treat for all purposes the Closing Date as the last day of a
taxable period of the Company (a “Short Period”). In any case where applicable
Law does not permit the Company to treat the Closing Date as the last day of a
Short Period, then for purposes of this Agreement, the portion of each Tax that
is attributable to the operations of the Company for the period which would have
qualified as a Short Period if such election had been permitted by applicable
Law (an “Interim Period”) shall be (i) in the case of any property Tax, ad
valorem Tax, or exemption, allowance or deduction that is calculated on an
annual basis (including, but not limited to, depreciation and amortization
deductions), the total amount of such Tax or item for the period in question
multiplied by a fraction, the numerator of which is the number of days in the
Interim Period, and the denominator of which is the total number of days in such
Straddle Period, and (ii) in the case of any Tax or item not described in clause
(i), the Tax that would be due with respect to the Interim Period if such
Interim Period were a Short Period determined based upon an interim closing of
the books.

 

(d)           Notwithstanding anything to the contrary contained in this
Agreement, Parent shall have the sole right to control, through counsel of its
own choosing, the defense or settlement of any claim or proceeding relating to a
Tax matter resulting in a Loss; provided that, with respect to any such Loss for
which the Holder Representative otherwise shall be liable under the
indemnification provisions hereunder, Parent (i) shall keep the Holder
Representative apprised of all developments relating to such claim or
proceeding, (ii) shall provide the Holder Representative with copies of all
correspondence from any taxing authority relating to any such claim or
proceeding, (iii) shall provide the Holder Representative in advance with any
proposed submission relating to such claim or proceeding, (iv) shall consult
with the Holder Representative in good faith concerning any such submission and
the conduct of the proceeding, and (v) shall not finally settle any such claim
or proceeding without the prior written consent of Holder Representative (which
consent shall not be unreasonably withheld or delayed). In the event of any
conflict between the terms of this Section 5.9(d) and Section 8.5, the terms of
this Section 5.9(d) shall govern.

 

(e)           Notwithstanding anything in this Agreement to the contrary, all
transfer, stamp, sales, value added, and use taxes, and similar taxes,
assessments, levies, tariffs, imposts, tolls, customs, duties, export and import
fees and charges, registration fees, and any similar costs incurred and payable
under applicable Law applicable to, or resulting from, the transactions
contemplated by this Agreement, including any related interest, fines, and
penalties, if any (collectively, “Transfer Taxes”), shall be shared equally by
Parent and the Holder Representative, as agent for the Company Holders (provided
that Parent shall also have the right to claim such amount owed by the Holder
Representative on behalf of the Company Holders from the General Escrow Fund). 
The parties shall cooperate to pay such Transfer Taxes when due, and file all
necessary Tax Returns and other documentation with respect to such Transfer
Taxes as required by applicable Law.

 

(f)            Each party hereto agrees to co-operate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
any Tax Returns, any audit, litigation or other proceeding with respect to
Taxes. The parties further agree, upon request, to use their commercially
reasonable efforts to obtain any certificate or other document from any Taxing
Authority or any other Person as may be necessary to mitigate, reduce or

 

41

--------------------------------------------------------------------------------


 

eliminate any Tax that could be imposed with respect to the transactions
contemplated in this Agreement.

 

Section 5.10.         Related Party Transactions.  As of the Closing Date, all
transactions, agreements, relationships and payments set forth on Section 3.21
of the Company Disclosure Schedules (except for the Monte Cristo Lease as
modified effective as of the Closing and the Company’s arrangements with
Diversified Health Care Services, Inc. as set forth on Section 3.21 of the
Company Disclosure Schedules) shall be terminated without any further obligation
of the Company and appropriate releases will be delivered in favor of the
Company.

 

ARTICLE VI
Conditions Precedent

 

Section 6.1.           Conditions to Each Party’s Obligation to Effect the
Merger.  The respective obligations of each party hereto to effect the Merger
and consummate the other Transactions shall be subject to the satisfaction (or
waiver, if permissible under applicable Law) on or prior to the Closing Date of
the following conditions:

 

(a)           Antitrust Clearance.  The waiting period (and any extension
thereof) applicable to the Merger under the HSR Act shall have been terminated
or shall have expired;

 

(b)           [Intentionally Omitted]

 

(c)           No Injunctions or Restraints.  No Law, injunction, order, judgment
or ruling enacted, promulgated, issued, entered, amended or enforced by any
Governmental Authority, and no arbitration award, enjoining, restraining,
preventing or prohibiting consummation of the Merger or making the consummation
of the Merger illegal (collectively, “Restraints”) shall be in effect.

 

Section 6.2.           Conditions to Obligations of Parent and Merger Sub.  The
obligations of Parent and Merger Sub to effect the Merger and consummate the
other Transactions are further subject to the satisfaction (or waiver, if
permissible under applicable Law) on or prior to the Closing Date of the
following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement including, without
limitation, in the Company Disclosure Schedules, that are qualified as to
materiality shall be true and correct, and the representations and warranties of
the Company contained in this Agreement that are not so qualified shall be true
and correct in all material respects, in each case as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date, except to the extent such representations and warranties expressly state
that they are as of an earlier date in which case as though made as of such
earlier date.

 

(b)           Performance of Obligations of the Company.  The Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing Date.

 

42

--------------------------------------------------------------------------------


 

(c)           No Company Material Adverse Effect.  No Material Adverse Effect
has occurred since the date of this Agreement with respect to the Company.

 

(d)           No Litigation, Etc.  There shall not be any action, investigation,
proceeding or litigation instituted, commenced or pending by or before any
Governmental Authority or arbitrator that would, or that seeks to or is
reasonably likely to, (i) restrain, enjoin, prevent, prohibit or make illegal
the acquisition of some or all of the Company Membership Interests by Parent or
Merger Sub or the consummation of the Merger or the other Transactions,
(ii) impose limitations on the ability of Parent or its Affiliates effectively
to exercise full rights of ownership of all membership interests of the
Surviving Company, (iii) restrain, enjoin, prevent, prohibit or make illegal, or
impose limitations on, Parent’s or any of its Affiliates’ ownership or operation
of all or any material portion of the businesses, properties and assets of the
Company and its Subsidiaries, taken together as a whole, (iv) as a result of the
Transactions, restrain, enjoin, prevent, prohibit or make illegal, or impose
limitations on, any portion of the businesses or assets of Parent or any of its
Subsidiaries, (v) result in a Governmental Investigation (defined below in this
subsection) being commenced or continued after the Effective Time or in
Governmental Damages (defined below in this subsection) being imposed on the
Surviving Company or Parent or any of their respective Affiliates, or (vi) as a
result of the Transactions, compel Parent or any of its Affiliates to dispose of
any membership interests in the Surviving Company or to dispose of or hold
separate any material portion of the business or assets of the Company or any
portion of the businesses or assets of Parent and its Subsidiaries.  As used
herein, (i) “Governmental Damages” shall mean (A) any penalties or fines paid or
payable to a Governmental Authority or (B) any restitution paid or payable to a
third party, in either case as a result of the (x) conviction (including as a
result of the entry of a guilty plea, a consent judgment or a plea of nolo
contendere) of the Company of a crime or (y) a settlement with a Governmental
Authority for the purpose of closing a Governmental Investigation; provided,
however, that any de minimis penalties, fines or payments shall not be deemed to
be Governmental Damages; and (ii) “Governmental Investigation” shall mean an
investigation by a Governmental Authority for the purpose of imposing criminal
sanctions.

 

(e)           [Intentionally Omitted]

 

(f)            [Intentionally Omitted]

 

(g)           Employment Agreements; Subscription Agreements.  Each Employment
Agreement shall be in full force and effect, and each individual identified on
Section 6.2(g)(i) of the Company Disclosure Schedules shall be able and willing,
as of the Effective Time, to serve as an employee of the Company pursuant to his
or her Employment Agreement.  Each Subscription Agreement shall be in full force
and effect, and each of the persons identified on Section 6.2(g)(ii) of the
Company Disclosure Schedules shall be able and willing (assuming receipt of the
payments required to be made to such persons hereunder at the Effective Time),
as of the Effective Time, to perform their respective obligations under the
Subscription Agreements.

 

(h)           FIRPTA Certificate.  Parent shall have received an affidavit of
non-foreign status satisfying the requirements of Section 1445 of the Code from
each Class V Member.

 

43

--------------------------------------------------------------------------------


 

(i)            Requisite Approval.  The Requisite Approval shall have been
delivered to Parent and shall remain in full force and effect as of the Closing.

 

(j)            Resignations and Releases. Parent shall have received fully
executed resignations and releases, in form and substance reasonably
satisfactory to Parent, from each director, Manager and officer of the Company,
resigning from any and all positions previously held with the Company and
releasing the Company, Parent and their respective Affiliates from any and all
liability arising with respect to pre-Closing matters.

 

(k)           Certification of Closing Conditions.  Parent shall have received a
certificate signed by each Manager of the Company, each in form and substance
reasonably satisfactory to Parent, dated the Closing Date, to the effect that
each of the conditions specified above in Sections 6.2(a) through (j) have been
satisfied.

 

(l)            Monte Cristo Lease. Parent shall have received a fully executed
and delivered amendment between the Monte Cristo Building LLC and the Company
modifying the Monte Cristo Lease as set forth on Section 5.10 of the Company
Disclosure Schedules.

 

Section 6.3.           Conditions to Obligation of the Company.  The obligation
of the Company to effect the Merger and consummate the other Transactions is
further subject to the satisfaction (or waiver, if permissible under applicable
Law) on or prior to the Closing Date of the following conditions:

 

(a)           Representations and Warranties.  The representations and
warranties of Parent and Merger Sub contained in this Agreement that are
qualified as to materiality or Material Adverse Effect shall be true and
correct, and the representations and warranties of Parent and Merger Sub
contained in this Agreement that are not so qualified shall be true and correct
in all material respects, in each case as of the date of this Agreement and as
of the Closing Date as though made on the Closing Date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case as of such earlier date, and the Company shall have received a
certificate signed on behalf of Parent by an executive officer of Parent to such
effect.

 

(b)           Performance of Obligations of Parent and Merger Sub.  Parent and
Merger Sub shall have performed in all material respects all obligations
required to be performed by them under this Agreement at or prior to the Closing
Date and the Company shall have received a certificate signed on behalf of
Parent by an executive officer of Parent to such effect.

 

(c)           Employment Agreements; Subscription Agreements.  Each Employment
Agreement shall be in full force and effect, and Parent shall be able and
willing, as of the Effective Time, to employ the applicable individuals as
employees of the Company pursuant to the corresponding Employment Agreement. 
Each Subscription Agreement shall be in full force and effect, and the Parent
shall be able and willing, as of the Effective Time, to perform its respective
obligations under the Subscription Agreements.

 

Section 6.4.           Frustration of Closing Conditions.  None of the Company,
Parent or Merger Sub may rely on the failure of any condition set forth in
Section 6.1, 6.2 or 6.3, as the case may be, to be satisfied as grounds for its
not consummating the Merger when otherwise

 

44

--------------------------------------------------------------------------------


 

required hereunder if such failure was caused by such party’s failure to use its
commercially reasonable efforts to consummate the Merger and the other
Transactions, as required by and subject to the provisions of Section 5.3.

 

ARTICLE VII
Termination

 

Section 7.1.           Termination.  This Agreement may be terminated and the
Transactions abandoned at any time prior to the Effective Time:

 

(a)           by the mutual written consent of the Company and Parent duly
authorized by each of their respective Boards of Directors or equivalent bodies;
or

 

(b)           by either of the Company or Parent:

 

(i)            if the Merger shall not have been consummated on or before the
date that is ninety (90) days following the date of this Agreement (the
“Walk-Away Date”), provided that the right to terminate this Agreement under
this Section 7.1(b)(i) shall not be available to a party if the failure of the
Merger to have been consummated on or before the Walk-Away Date was primarily
due to the failure of such party to perform any of its obligations under this
Agreement; or

 

(ii)           if there shall be a final nonappealable order of a Governmental
Authority preventing consummation of the Merger or there shall be any Law
enacted or deemed applicable to the Merger that makes consummation of the Merger
illegal; or

 

(c)           by Parent:

 

(i)            if the Company shall have breached any of its representations or
warranties (or if any of the representations or warranties of the Company set
forth in this Agreement shall fail to be true and correct) or if the Company has
breached or failed to perform or adhere to any of its covenants or agreements
set forth in this Agreement, which breach or failure (A) would give rise to the
failure of a condition set forth in Section 6.2(a) or (b) and (B) is not cured
by the Company within ten (10) days following receipt of written notice from
Parent of such breach or failure or is incapable of being cured before the
Walk-Away Date; or

 

(ii)           if a Material Adverse Effect has occurred since the date of this
Agreement with respect to the Company.

 

ARTICLE VIII
Survival of Representations, Warranties and Covenants; Indemnification

 

Section 8.1.           Survival of Representations, Warranties and Covenants. 
The representations and warranties of Parent contained in this Agreement shall
survive the Closing until the eighteen (18)-month anniversary of the Closing
Date.  The representations and warranties of the Company contained in this
Agreement shall survive the Closing until the eighteen (18)-month anniversary of
the Closing Date; provided, however, that the representations

 

45

--------------------------------------------------------------------------------


 

and warranties of the Company set forth in Section 3.11 (Taxes) and Section 3.19
(Health Care Regulatory Compliance) shall survive the Closing until ninety (90)
days following the expiration of the applicable statute of limitations and the
representations and warranties of the Company set forth in Section 3.3(b) (CEP
Payments) shall survive indefinitely.  The termination of the representations
and warranties provided herein shall not affect the rights of a party in respect
of any claim made by such party in a writing received by the other party prior
to the expiration of the applicable survival period provided herein.  All
agreements and covenants contained herein which by their terms contemplate
actions or impose obligations following the Closing shall survive the Closing
and remain in full force and effect in accordance with their terms.

 

Section 8.2.           Right to Indemnification.

 

(a)           Subject in all cases to the limits on indemnification in this
Article VIII, subsequent to the Closing, the Company Holders at the Effective
Time (the “Company Holder Indemnitors”) shall severally, and not jointly, in
proportion to the amount of General Escrow Amount then-remaining in the General
Escrow Fund to which they are or may be entitled, indemnify Parent, its
Affiliates, and each of their respective officers, directors, managers,
employees, stockholders, agents and other Representatives (“Parent Indemnitees”)
against, and hold each of the Parent Indemnitees harmless from, any Losses to
the extent incident or related to or arising out of or in connection with:

 

(i)            the failure of any representation or warranty of the Company in
this Agreement to be true and correct as of the date hereof and as of the
Closing Date, or if expressly made as of an earlier date, as of such date
(without giving effect to any materiality or similar qualification contained or
incorporated directly or indirectly in any representation or warranty);

 

(ii)           the breach of any agreement, covenant or obligation of the
Company set forth in this Agreement; and

 

(iii)          (A) any Taxes (or the non-payment thereof) of the Company (or for
which the Company could otherwise be liable) for all Pre-Closing Tax Periods
(including Taxes attributable to the portion of any Straddle Period ending on
the Closing Date and including any Taxes arising by reason of the transactions
contemplated hereby or the Closing itself) and (B) Taxes imposed on the Company
by reason of the application of Treasury Regulation Section 1.1502-6(a) (or any
analogous or similar provision of Law) as a result of being a member of a
consolidated, combined or unitary group of entities on or before the Closing
Date; (collectively “Damages”).

 

(b)           Parent shall indemnify the Company Holders as of the Effective
Time against, and hold each of such Company Holders harmless from, any Losses
actually paid to third parties or incurred by a Company Holder to the extent
that such Losses are incident or related to or arise out of or in connection
with:

 

(i)            the failure of any representation or warranty of Parent in this
Agreement to be true and correct as of the date hereof and as of the Closing
Date, or if expressly made as of an earlier date, as of such date; and

 

46

--------------------------------------------------------------------------------


 

(ii)           the breach of any agreement, covenant or obligation of Parent set
forth in this Agreement.

 

Section 8.3.           Escrow; Threshold; Limitations on Indemnity.

 

(a)           Notwithstanding anything to the contrary contained in this
Agreement:

 

(i)            The maximum Liability of the Company Holders under
Section 8.2(a)(i) — (iii) (excluding any Liability in respect of a breach of
Section 3.3(b), Section 3.11, or Section 3.19, which shall not be subject to any
limit) shall be that portion of the General Escrow Amount then-remaining in the
General Escrow Fund; provided however that, to the extent the General Escrow
Fund is not available to pay and satisfy the indemnification obligations
pursuant to Section 8.2(a)(i) by reason of a breach of Section 3.3(b),
Section 3.11, or Section 3.19 (an “Unavailable Amount”), each Class V Holder
shall be liable to Parent for a percentage of such Unavailable Amount equal to
the percentage of the Merger Consideration then received by such Company Holder
relative to the total Merger Consideration, and the aggregate balance of any
such Unavailable Amount shall be remain recoverable exclusively from the
Producers as provided in the terms of the applicable Producer Agreements (all
rights thereto expressly remaining exclusively with the Company).

 

(ii)           The amount in the General Escrow Fund shall be disbursed to the
Class V Holders and (to the extent applicable) the Producers as follows on the
date that is five (5) business days following the eighteen (18)-month
anniversary of the Closing Date (the “Release Date”): the difference, if
positive, obtained by subtracting from the remaining funds in the General Escrow
Fund an amount equal to the aggregate amount of unsatisfied claims for Damages
of Parent Indemnitees under Section 8.2(a)(i) — (iii) properly made on or prior
to the Release Date in accordance with the provisions of this Article VIII and
the Escrow Agreement; provided, however, that an amount equal to the
corresponding aggregate Transferred Escrowed Potential CEP Payment Amounts shall
be disbursed to the Producer Escrow Fund.  Further, from and after the Release
Date, to the extent that (A) any amounts have been withheld in respect of such
unsatisfied claims and (B) the applicable underlying claims are resolved in
favor of the Company Holders, such amounts shall be promptly disbursed to the
Class V Holders and (to the extent applicable) the Producers and Producer Escrow
Fund in accordance with Section 2.4(b).  Any disbursement to the Class V Holders
and (to the extent applicable, Producers) made pursuant to this
Section 8.3(a)(ii) shall constitute a “General Escrow Payment.”

 

(iii)          No payment from the General Escrow Fund with respect to any
Damages otherwise payable under Section 8.2(a)(i) shall be payable until such
time as all such Damages shall aggregate to more than $500,000 (the “Damage
Threshold”), after which time the Parent Indemnitees shall be entitled to
indemnification hereunder only to the extent such Damages exceed the Damage
Threshold; provided that the Damage Threshold shall not apply to any Damages
related to the failure of any of the Fundamental Representations to be true and
correct. For the avoidance of doubt, the Damage Threshold shall not apply to any
claims for indemnification under Section 8.2(a)(ii) — (iii).

 

47

--------------------------------------------------------------------------------


 

(iv)          No payment from the General Escrow Fund with respect to any
particular Damage otherwise payable under Section 8.2(a)(i) shall be payable
unless such Damage (including any series of related Damages) equals or exceeds
$25,000 (the “De Minimis Threshold”); provided, that the De Minimis Threshold
shall not apply to any Damages related to the failure of any of the Fundamental
Representations to be true and correct. For avoidance of doubt, the De Minimis
Threshold shall not apply to any claims for indemnification under
Section 8.2(a)(ii) — (iii).

 

(b)           Sole and Exclusive Remedy.  Absent fraud or intentional
misrepresentation, the indemnification provisions contained in this Article VIII
are intended to provide the sole and exclusive remedy following the Closing as
to all money damages for any action arising out of the subject matter of this
Agreement (it being understood that nothing in this Section 8.3(b) or elsewhere
in this Agreement shall affect the parties’ rights to specific performance or
other injunctive relief to enforce the parties’ obligations under this
Agreement).

 

Section 8.4.           No Right of Contribution.  After the Closing, the Company
Holder Indemnitors shall have no right of contribution against Parent or the
Surviving Company for any breach of any representation, warranty, covenant or
agreement of the Company.

 

Section 8.5.           Indemnification Procedures.

 

(a)           Indemnification Notices.  In order to obtain indemnity in respect
of a Loss as provided by this Article VIII, a party (a “Claimant”) shall give an
“Indemnification Notice” to the other party.  For the purposes hereof, an
“Indemnification Notice” shall mean a notice signed by any officer of the
Claimant and delivered to the other party and (i) stating that the Claimant has
paid, incurred, sustained or accrued, or reasonably anticipates that it will be
obligated to pay, incur, sustain or accrue, a Loss against which it is entitled
to indemnification hereunder, (ii) specifying in reasonable detail the nature of
such Loss (including the calculation thereof or the basis for estimation
thereof), the date insofar as practicable such Loss was paid or is expected to
be incurred, sustained or accrued or the basis on which it anticipates
incurring, sustaining or accruing such Loss, and the nature of the
misrepresentation, breach of warranty or covenant, Tax matter or other matter
resulting in such Loss or out of which such Loss arose or to which such Loss
relates, and (iii) specifying the amount of cash to be delivered to the Claimant
(for the benefit of the pertinent Parent Indemnitee or Company Holders) as
indemnity against each such Loss.  If a Loss is anticipated but not yet
incurred, sustained or accrued at the time an Indemnification Notice is given,
an additional Indemnification Notice shall be given providing such information
regarding the Loss incurred, sustained or accrued as was not included in an
earlier Indemnification Notice.  In the case where a Parent Indemnitee other
than Parent shall seek to obtain the indemnity provided by Section 8.2, Parent
shall give an appropriate Indemnification Notice on behalf of such Parent
Indemnitee, provided that such Parent Indemnitee has provided to Parent such
information as Parent may reasonably request for such purpose.  In the case
where a Company Holder shall seek to obtain the indemnity provided by
Section 8.2, Holder Representative shall give an appropriate Indemnification
Notice on behalf of such Company Holder, provided that such Company Holder has
provided to the Holder Representative such information as the Holder
Representative may reasonably request for such purpose.

 

48

--------------------------------------------------------------------------------


 

(b)           Third-Party Claims.

 

(i)            Parent (on behalf of itself and/or any Parent Indemnitee) or the
Holder Representative (on behalf of Company Holders) (as applicable, the
“Indemnitee”) shall give the other (the “Indemnifying Party”) written notice (a
“Third Party Claim Notice”, which may be part of an Indemnification Notice) of
any claim, assertion or action by or in respect of a third party, including any
civil, criminal, administrative, regulatory, investigative or arbitral
proceeding (a “Third Party Claim”), as to which an Indemnitee may request
indemnification hereunder or as to which the Damages Threshold may be applied as
soon as is practicable and in any event within fifteen (15) days of the time
that such Indemnitee learns of such Third Party Claim; provided, however, that
the failure to so notify the Indemnifying Party shall not affect the rights of
the Indemnitee to indemnification hereunder except to the extent that the
Indemnified Party (as such) is actually prejudiced by such failure. The
Indemnifying Party shall have the right, at its sole option and expense, to
assume control of the defense of any Third Party Claim that relates to any
Losses with respect to which the Indemnifying Party has acknowledged in writing
its obligation to provide indemnification for hereunder, and to employ counsel
of its choosing in connection therewith, which counsel shall be reasonably
satisfactory to the Indemnitee; provided, however, that the Holder
Representative shall not be entitled to assume the defense of any Third Party
Claim (unless otherwise consented to in writing by Parent) if (A) the Third
Party Claim relates to or arises in connection with an action, suit, proceeding
or claim that is criminal in nature or being brought by a Governmental
Authority, (B) the Third Party Claim seeks an injunction restricting the conduct
of the Company’s business, (C) the Third Party Claim has a reasonable likelihood
of resulting in Damages that would exceed the remaining balance of the General
Escrow Fund, or (D) the Third Party Claim involves as a claimant a customer,
client or supplier of Parent, the Company or any of their respective Affiliates.

 

(ii)           The Indemnifying Party shall have fifteen (15) days after receipt
of a Third Party Claim Notice (or such shorter period of time as may be
necessitated by the nature of such Third Party Claim and specified in the Third
Party Claim Notice) to notify the Indemnitee if the Indemnifying Party will
assume the defense of such Third Party Claim.  If the Indemnifying Party has the
right to and elects to assume the defense of any Third Party Claim (or the
Indemnitee has consented to the Indemnifying Party’s assumption of such
defense), (A) the Indemnitee shall have the right, but not the obligation, to
participate in the defense of such Third Party Claim and to employ separate
counsel of its choosing at the Indemnitee’s expense; provided, however, that the
fees and expenses of separate counsel retained by Parent shall be paid out of
the General Escrow Fund if Parent assumes the defense of a Third Party Claim
after the Holder Representative has failed to diligently defend such Third Party
Claim; and further provided that the fees and expenses of separate counsel
retained by Holder Representative shall be paid by Parent (in the case where
Parent is an Indemnifying Party) if Holder Representative assumes the defense of
a Third Party Claim after the Parent has failed to diligently defend such Third
Party Claim; and (B) the Indemnifying Party shall (w) conduct the defense of
such Third Party Claim with reasonable diligence and keep the Indemnitee
reasonably informed of material developments in the Third Party Claim at all
stages thereof, (x) promptly submit to the Indemnitee copies of all pleadings,
responsive pleadings, motions and other similar legal documents and papers
received or filed in connection therewith, (y) permit the Indemnitee and its
counsel to confer on the conduct of the defense thereof and (z) permit the
Indemnitee and its counsel an opportunity to review all legal papers to be
submitted prior to their submission. In the

 

49

--------------------------------------------------------------------------------


 

case where the Holder Representative is not entitled to assume the defense of a
Third Party Claim, the fees and expenses of counsel retained by the Parent shall
be paid out of the General Escrow Fund.

 

(iii)          Any compromise, settlement or offer of settlement of any Third
Party Claim by the Holder Representative shall require the prior written consent
of Parent, which consent shall not be unreasonably withheld, conditioned or
delayed.  Any compromise, settlement or offer of settlement of any Third Party
Claim by Parent or any of its Affiliates shall require the prior written consent
of the Holder Representative, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

(iv)          If the Indemnifying Party fails to notify the Indemnitee within
fifteen (15) days after receipt of a Third Party Claim Notice of its assumption
of such Third Party Claim, the Indemnitee shall be entitled to assume the
defense of such Third Party Claim with the expenses of such defense to be paid
out of the General Escrow Fund, provided, however, that the Indemnitee may
participate in the defense of such Third Party Claim (with the same rights of
Indemnifying Party as are set forth in clause (ii)(B) above) with its own
counsel at the expense of the Indemnitee.

 

(c)           Resolution of Conflicts; Arbitration.

 

(i)            If the Holder Representative shall object in writing to any claim
or claims for indemnification made in any Indemnification Notice within fifteen
(15) days after delivery of such Indemnification Notice, then the Holder
Representative and Parent shall attempt in good faith to agree upon the rights
of the respective parties with respect to each of such claims.  If the Holder
Representative and Parent should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both parties.

 

(ii)           If no such agreement can be reached after good faith negotiation
within sixty (60) days after delivery of an Indemnification Notice, either
Parent or the Holder Representative may demand arbitration of the matter in
accordance with the following provisions of this Section 8.5 unless the amount
of the Loss is at issue in pending litigation or arbitration with a third party,
in which event arbitration shall not be commenced until such amount is
ascertained or both parties agree to arbitration.  If such dispute is subject to
arbitration, it shall be settled by arbitration conducted in accordance with the
rules and procedures then in effect of the American Arbitration Association by
one arbitrator mutually agreeable to Parent and the Holder Representative.  In
the event that, within thirty (30) days after submission of any dispute to
arbitration, Parent and the Holder Representative cannot mutually agree on one
arbitrator, then, within fifteen (15) days after the end of such thirty (30) day
period, Parent and the Holder Representative shall each select one arbitrator. 
The two arbitrators so selected shall select a third arbitrator.  If one party
but not the other fails to select an arbitrator during this fifteen (15) day
period, then the parties agree that the arbitration will be conducted by the one
arbitrator selected by the party which has made such a selection.

 

(iii)          Any such arbitration shall be held in Phoenix, Arizona.  The
arbitrator shall determine how all expenses relating to the arbitration shall be
paid, including the respective expenses of each party, the fees of each
arbitrator and the administrative fee of the American

 

50

--------------------------------------------------------------------------------


 

Arbitration Association.  The arbitrator or arbitrators, as the case may be,
shall set a limited time period and establish procedures designed to reduce the
cost and time for discovery while allowing the parties an opportunity, adequate
in the sole judgment of the arbitrator or majority of the three arbitrators, as
the case may be, to discover relevant information from the opposing parties
about the subject matter of the dispute.  The arbitrator, or a majority of the
three arbitrators, as the case may be, shall rule upon motions to compel or
limit discovery and shall have the authority to impose sanctions, including
attorneys’ fees and costs, to the same extent as a competent court of law or
equity, should the arbitrators or a majority of the three arbitrators, as the
case may be, determine that discovery was sought without substantial
justification or that discovery was refused or objected to without substantial
justification.  The decision of the arbitrator or a majority of the three
arbitrators, as the case may be, as to the validity and amount of any claim for
indemnification made in an Indemnification Notice shall be final, binding, and
conclusive upon the parties to this Agreement.  Such decision shall be written
and shall be supported by written findings of fact and conclusions which shall
set forth the award, judgment, decree or order awarded by the arbitrator(s). 
Judgment upon any award rendered by the arbitrator(s) may be entered in any
court having jurisdiction.

 

(iv)          The foregoing arbitration provision shall apply to any dispute
between the Holder Representative and a Parent Indemnified Party under this
Article VIII

 

Section 8.6.           Tax Treatment of Indemnity Payments.  Any indemnity
payment made pursuant to this Article VIII shall be treated as an adjustment to
the Merger Consideration for federal, state, local and foreign income tax
purposes unless a contrary treatment is required under applicable Law.

 

ARTICLE IX
Miscellaneous

 

Section 9.1.           Holder Representative.

 

(a)           Holder Representative Reserve Amount. As contemplated by
Article II hereof, on the Closing Date, the Holder Representative Reserve Amount
shall be withheld from the amounts otherwise payable hereunder by Parent to the
Company Holders on the Closing Date, and shall be paid by Parent directly to an
account maintained by the Escrow Agent pursuant to the terms of the Escrow
Agreement (the “Holder Representative Reserve Fund”), as a fund for the fees and
expenses of the Holder Representative incurred in connection with this
Agreement. Any balance of the Holder Representative Reserve Fund not used for
the foregoing purpose shall be released on the Release Date to the Exchange
Agent for the benefit of the Company Holders in accordance with
Section 2.4(b) hereof and the Escrow Agreement (any such release, the “Holder
Representative Reserve Payment”).

 

(b)           The Holder Representative shall, for each Represented Holder, have
the right, power and authority to enter into this Agreement and the Escrow
Agreement, and take all actions required or permitted under the Escrow Agreement
and this Agreement with respect to the interests and rights of such Represented
Holder with respect to any claims (including the settlement thereof) made by a
Parent Indemnitee for indemnification pursuant to Article XIII (including the
exercise of the power to (i) authorize the delivery of cash from the Escrow

 

51

--------------------------------------------------------------------------------


 

Account to Parent or to a Parent Indemnitee in satisfaction of claims by a
Parent Indemnitee, (ii) agree to, negotiate, enter into settlements and
compromises of, and comply with orders of courts with respect to any claims for
indemnification, (iii) take all actions necessary in the judgment of the Holder
Representative for the accomplishment of the foregoing, (iv) execute and deliver
and receive delivery of all amendments, waivers, ancillary agreements, stock
powers, notices, extensions, certificates and other documents that the Holder
Representative deems necessary or appropriate in connection with the
consummation of the Transactions, (v) execute and deliver all amendments and
waivers to this Agreement that the Holder Representative deems necessary or
appropriate, whether prior to, at or after the Closing and (vi) interpret the
terms and provisions of this Agreement and all documents to be executed and
delivered in connection herewith on behalf of the Represented Holders).  In all
matters relating to indemnification pursuant to Article XIII, the Holder
Representative shall be the only party entitled to assert the rights of the
Represented Holders, and the Holder Representative shall perform all of the
obligations of the Represented Holders hereunder (provided that the Holder
Representative shall not have any obligation to expend or pay amounts outside of
the General Escrow Fund or Holder Representative Reserve Fund.  The Parent
Indemnitees shall be entitled to rely on all statements, representations and
decisions of the Holder Representative.  No bond shall be required of the Holder
Representative and the Holder Representative shall not receive compensation for
his services.  Notices or communications to or from the Holder Representative
shall constitute notice to or from each of the Represented Holders.

 

(c)           In connection with the performance of Holder Representative’s
obligations hereunder, the Holder Representative shall have the right at any
time and from time to time to select and engage, at the cost and expense of the
Represented Holders, attorneys, accountants, investment bankers, advisors,
consultants and clerical personnel and obtain such other professional and expert
assistance, and maintain such records, as the Holder Representative may deem
necessary or desirable and incur other out-of-pocket expenses related to
performing the Holder Representative’s services hereunder.

 

(d)           A decision, act, consent or instruction of the Holder
Representative shall constitute a decision for all of the Represented Holders
for whom a portion of the Merger Consideration otherwise deliverable to them is
deposited with the Escrow Agent pursuant to the Escrow Agreement, and shall be
final, binding and conclusive upon each of such Represented Holders, and the
Escrow Agent and Parent may rely exclusively upon any such decision, act,
consent or instruction of the Holder Representative as being the decision, act,
consent or instruction of each such Represented Holder.  The Escrow Agent and
Parent are hereby relieved from any Liability to any Represented Holder for any
acts done by the Escrow Agent or Parent in accordance with such decision, act,
consent or instruction of the Holder Representative.

 

(e)           Notwithstanding anything to the contrary herein or in the Escrow
Agreement, the Holder Representative is not authorized to, and shall not, accept
on behalf of any Company Holder any portion of the Merger Consideration payable
to such Company Holder pursuant to Article II hereof as a result of the Merger.

 

Section 9.2.           Amendment or Supplement.  At any time prior to the
Effective Time, this Agreement may be amended or supplemented in any and all
respects, by written agreement of the parties hereto, authorized by action taken
by their respective Boards of

 

52

--------------------------------------------------------------------------------


 

Directors or equivalent body; provided, however, that no amendment or change to
the provisions hereof shall be made which by applicable Laws would require
further approval by the Company Holders without such approval.

 

Section 9.3.           Extension of Time, Waiver, Etc.  At any time prior to the
Effective Time, any party may, subject to Section 9.2 and applicable Laws,
(a) waive any inaccuracies in the representations and warranties of any other
party hereto, (b) extend the time for the performance of any of the obligations
or acts of any other party hereto or (c) waive compliance by the other party
with any of the agreements contained herein or, except as otherwise provided
herein, waive any of such party’s conditions.  Notwithstanding the foregoing, no
failure or delay by the Company, Parent or Merger Sub in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right hereunder.  Any agreement on the part of a party hereto to
any such extension or waiver shall be valid only if set forth in an instrument
in writing signed on behalf of such party.

 

Section 9.4.           Assignment.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of applicable Laws or otherwise, by any of the parties
without the prior written consent of the other parties, except that (i) Parent
may assign or delegate any or all of its rights or obligations under this
Agreement to one or more Affiliates of Parent, (ii) Merger Sub may assign, in
its sole discretion, any of or all its rights, interests and obligations under
this Agreement to any wholly owned Subsidiary of Parent, but no such assignment
shall relieve Merger Sub of any of its obligations hereunder and (iii) any party
hereto may assign its right to receive a payment entitled to be received by it
pursuant to this Agreement.  Subject to the preceding sentence, this Agreement
shall be binding upon, inure to the benefit of, and be enforceable by, the
parties hereto and their respective successors and permitted assigns.  Any
purported assignment not permitted under this Section shall be null and void.

 

Section 9.5.           Counterparts.  This Agreement may be executed in
counterparts (each of which shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement) and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other parties (including by facsimile or via portable
document format (.pdf)).

 

Section 9.6.           Entire Agreement; No Third-Party Beneficiaries.  This
Agreement (which term shall be deemed to include the exhibits and schedules
hereto and the other certificates, documents and instruments delivered
hereunder), the Company Disclosure Schedules and the Confidentiality Agreement
(a) constitute the entire agreement, and supersede all other prior agreements
and understandings, both written and oral, among the parties, or any of them,
with respect to the subject matter hereof and thereof and (b) are not intended
to and shall not confer upon any Person other than the parties hereto any rights
or remedies hereunder.

 

53

--------------------------------------------------------------------------------


 

Section 9.7.           Governing Law; Disputes; Litigation.

 

(a)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without regard to the
principles, policies or provisions thereof or of any other jurisdiction
concerning conflict or choice of laws.

 

(b)           Disputes.  The parties agree that any disputes arising out of or
related in any way to this Agreement, including a breach of this Agreement,
shall, subject to the provisions of Section 8.5(c), be filed exclusively in the
state or federal courts in Maricopa County, Arizona, as more fully set forth
below in Section 9.9.  Each of the parties hereto (on behalf of itself and its
Subsidiaries) hereby knowingly, intentionally and voluntarily irrevocably waives
any and all rights to trial by jury in any legal proceeding arising out of or
related to this Agreement or the Transactions, and agrees that matters will be
tried solely to the court. The parties understand that they are giving up
valuable legal rights under this provision, including the right to trial by
jury, and that they voluntarily and knowingly waive those rights.

 

(c)           Litigation.  Subject to the provisions of Section 8.5(c), either
party may pursue the remedies available to it at law or equity; provided, that
any such proceeding shall be subject to all of the terms of this Agreement,
including governing law, jurisdiction, venue and waiver of jury trial.

 

Section 9.8.           Specific Enforcement.  The Company, Parent and Merger Sub
agree that irreparable damage would occur and that the parties would not have an
adequate remedy at law in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the Company, Parent, Merger Sub and
Holder Representative shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in any Arizona state court or any federal court of
competent jurisdiction located in Arizona without proof of actual damages or
otherwise, and without any bond or other security being required of it therefor,
this being cumulative and not exclusive and in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 9.9.           Consent to Exclusive Jurisdiction.  Subject to
Section 8.5(c), each of the parties hereto (i) expressly and irrevocably
consents to submit itself to the personal jurisdiction of any state or federal
court located in Maricopa County, Arizona (and each appellate court located in
the State of Arizona) with respect to any action or proceeding arising out of
any dispute pertaining to this Agreement or any of the Transactions, (ii) agrees
that services of any process, summons, notice or document by U.S. mail addressed
to such party at the address set forth in Section 9.10 shall constitute
effective service of such process, summons, notice or document for purposes of
any such action or proceeding, (iii) agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iv) agrees that it will not bring any action relating to this
Agreement or any of the Transactions in any other court (and any appropriate
court for the prosecution of any appeal from or against any decision or action
thereof), (v) agrees that the state and federal courts located in Maricopa
County, Arizona, shall be deemed to be a convenient forum, and (vi) agrees not
to assert (by way of motion, as a defense or otherwise), in any such action or
proceeding, any claim by any party hereto that is not subject personally to the
jurisdiction of such court, that such action

 

54

--------------------------------------------------------------------------------


 

or proceeding is improper or that this Agreement or the subject matter of this
Agreement may not be enforced in or by such court.

 

Section 9.10.         Notices.  All notices, requests and other communications
to any party hereunder shall be in writing and shall be deemed given, made,
served or delivered if delivered personally, sent by email or facsimile (receipt
of which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

 

If to Parent or Merger Sub, to:

 

Magellan Health Services, Inc.
55 Nod Road
Avon, Connecticut  06001
Attention:  Daniel Gregoire, General Counsel
Facsimile:  (860) 507-1990

 

with a copy (which shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention:  Raymond O. Gietz
Facsimile:  (212) 310-8007

 

If to the Company, to:

 

Partners Rx Management LLC
15950 N. 76th Street, Suite 200
Scottsdale, AZ 85260
Attention:  Mark V. Mertel, Chairman
Email:  mark.mertel@partnersrx.com

 

with a copy (which shall not constitute notice) to:

 

Fennemore Craig, P.C.
2394 East Camelback Road, Suite 600
Phoenix, AZ 85016
Attention:  Susan Wissink
Email:  swissink@fclaw.com
Facsimile:  (602) 916-5519

 

55

--------------------------------------------------------------------------------


 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 P.M. in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

Section 9.11.         Severability.  If any term or other provision of this
Agreement is determined by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other terms, provisions and conditions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party
hereto.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement, to the fullest extent permitted by
applicable Laws, so as to effect the original intent of the parties as closely
as possible in an acceptable manner, to the end that the transactions
contemplated hereby may, except in respect of such modified provision, be
consummated as contemplated hereby.

 

Section 9.12.         Definitions.

 

(a)           As used in this Agreement, the following terms have the meanings
ascribed thereto below:

 

“Accrued Bonuses” shall mean accrued bonus obligations and related payroll taxes
of the Company as of the Closing Date (which shall be reflected as current
liabilities on the Estimated Closing Date Net Working Capital and the Closing
Date Net Working Capital), provided that all such accrued bonus obligations
shall not exceed, in the aggregate, $3,020,000.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by contract or otherwise.

 

“ALLCA” means the Arizona Limited Liability Company Act, as amended.

 

“business day” shall mean a day except a Saturday, a Sunday or other day on
which the SEC or banks in the City of New York are authorized or required by Law
to be closed.

 

“Class V Holders” shall mean each of Robert W. Field and Mark V. Mertel, in
their capacity as holders of Class V Membership Interests in the Company, and
any assignees, successors, transferees or other beneficial owners of such
interests, including without limitation each individual identified on
Section 3.3 of the Company Disclosure Schedules as an “Economic Interest Owner
with respect to Capital Event Profits from Class V Membership Interests”.

 

56

--------------------------------------------------------------------------------


 

“Class V Members” shall mean each of Robert W. Field and Mark V. Mertel, in
their capacity as holders of Class V Membership Interests in the Company.

 

“Closing Date Indebtedness” means the amount of aggregate Indebtedness of the
Company as of the close of business on the Closing Date.

 

“Closing Date Net Working Capital” means, as of the close of business on the
Closing Date, (a) the aggregate amount of current assets of the Company as of
such time (excluding intercompany receivables) minus (b) the aggregate amount of
current liabilities (including the Accrued Bonuses) of the Company as of such
time (excluding (i) intercompany payables, (ii) all Indebtedness, (iii) all
Transaction Expenses), determined, except as set forth in the next succeeding
sentence, in accordance with GAAP consistently applied by the Company and
Exhibit 9.12 hereto, which sets forth an illustrative calculation of the
Company’s net working capital as of June 30, 2013 and the respective components
thereof. In determining Closing Date Net Working Capital, rebate receivables and
related account payables will be accounted for on a cash basis consistent with
the Company’s past practice of accounting.

 

“Closing Date Net Working Capital Target” means $600,000, calculated in
accordance with Exhibit 9.12 hereto.

 

“CMS” means the Centers for Medicare & Medicaid Services within the U.S.
Department of Health and Human Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Documents” shall mean each agreement, document or instrument or
certificate contemplated by this Agreement or to be executed by the Company in
connection with the transactions contemplated by this Agreement (including,
without limitation, the Company Disclosure Schedules).

 

“Company Holder” shall mean any holder of Membership Interests in the Company at
the Effective Time.

 

“Confidentiality Agreement” means the Confidentiality Agreement between Parent
and the Company, dated as of August 8, 2013.

 

“Employment Agreement” means each employment agreement, dated as of the date
hereof and effective subject to and as of the Closing, in substantially the form
set forth on Exhibit 6.2(g)(i) hereto, between Parent and each individual
identified on Section 6.2(g)(i) of the Company Disclosure Schedules.

 

“Estimated Producer Escrow Amount” means the amount equal to (i) the good faith
calculation of the Producer Escrow Amount (using, for purposes of estimation,
the three full calendar months prior to the date on which the statement
described in Section 2.2(b) is delivered to Parent), multiplied by
(ii) one-hundred ten percent (110%).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

57

--------------------------------------------------------------------------------


 

“FDA” means the U.S. Food and Drug Administration.

 

“Fundamental Representations” shall mean the representations and warranties of
the Company set forth in Section 3.1 (Organization, Power, Standing and
Qualification), Section 3.2 (Subsidiaries), Section 3.3 (Capitalization; CEP
Payments), Section 3.4(a) (Authority), Section 3.11 (Taxes), Section 3.18
(Brokers and other Advisors), and Section 3.19 (Health Regulatory Compliance).

 

“Future Payments” shall mean, collectively, the Increase Amount, the General
Escrow Payment, the Excess Producer Escrow Payment and the Holder Representative
Reserve Payment.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as of the date hereof.

 

“General Escrow Amount” means $10,000,000.

 

“General Escrow Factor” means the factor equal to (i) the General Escrow Amount,
divided by (ii) the amount of the Merger Consideration (as adjusted by any
Adjustment Amount).

 

“General Escrow Fund” means the account in which the Escrow Agent holds the
General Escrow Amount.

 

“Governmental Authority” means (i) any federal, state, provincial, municipal,
local or foreign government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, court or tribunal, self-regulatory organization or
arbitral or similar forum, (ii) any subdivision or authority of any of the
foregoing, or (iii) any quasi-governmental or private body exercising, or
entitled to exercise, any regulatory, administrative, executive, judicial,
legislative, police, expropriation or taxing authority under or for the account
of any of the foregoing.

 

“Governmental Order” means any ruling, order, judgment, settlement, agreement,
injunction, decree, writ, stipulation, determination or award, in each case,
entered, issued or made by or with any Governmental Authority.

 

“Health Regulatory Laws” means any Law relating to health regulatory matters,
including without limitation: (i) 42 U.S.C. §§ 1320a-7, 7a, and 7b, which are
commonly referred to as the “Federal Fraud Statutes;” (ii) 42 U.S.C. § 1395nn,
which is commonly referred to as the “Stark Statute;” (iii) 31 U.S.C. §§
3729-3733, which is commonly referred to as the “Federal False Claims Act;”
(iv) HIPAA; (v) any state law regulating the interactions with health care
professionals and reporting thereof; (vi) state law regulating insurance,
pharmacy benefits administration, third party benefits administration,
utilization management, pharmacy distribution, discount pharmacy card
administration and any other business conducted by the Company; (vii) state law
regulating consumer protection or unfair trade practices, (viii) the Foreign
Corrupt Practices Act, or (ix) any federal, state or local statute or regulation
relevant to false statements or claims including: (A) making or causing to be
made a false statement or representation of a material fact to any Governmental
Authority; or (B) knowingly and willfully

 

58

--------------------------------------------------------------------------------


 

making or causing to be made any false statement or representation of a material
fact for use in determining rights to any benefit, payment or Permit.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
(HITECH) Act, and the regulations promulgated pursuant thereto, including the
Transaction cost Set Standards, the Privacy Rules and the Security Rules set
forth at 45 C.F.R. Parts 160 and 164.

 

“Holder Representative Reserve Amount” means $100,000.

 

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

 

“Indebtedness” as applied to any Person, means all indebtedness of such Person
for borrowed money, whether current or funded, or secured or unsecured,
including without limitation, (a) all indebtedness of any such Person for the
deferred purchase price of property or services (including earn-outs), (b) all
indebtedness of any such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by any such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (c) all indebtedness of any such Person secured by a purchase money
mortgage or other Lien to secure all or part of the purchase price of the
property subject to such mortgage or Lien, (d) all obligations under leases
which shall have been or must be, in accordance with GAAP, recorded as capital
leases in respect of which any such Person is liable as lessee, (e) any
liability of such Person in respect of funded banker’s acceptances or letters of
credit, (f) all interest, fees and other expenses owed with respect to the
indebtedness referred to above, and (g) all indebtedness referred to above which
is directly or indirectly guaranteed by any such Person or which any such Person
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which it has otherwise assured a creditor against loss.

 

“Knowledge” in the case of an individual shall mean, with respect to any matter,
the actual knowledge of such Person after due inquiry about the matter and, in
the case of the Company, shall mean the Knowledge of Mark V. Mertel and Robert
W. Field, and, in the case of Parent or Merger Sub, the Knowledge of any of the
chief executive officer, the chief operating officer, the chief financial
officer, the chief accounting officer and the general counsel of Parent.  For
purposes hereof, “due inquiry” shall mean such inquiry as is reasonable under
the circumstances in accordance with good business practices for an individual
in a like position of responsibility based on the relative importance of the
matter in question in the ordinary course of business.

 

“Law” means any federal, state, local, municipal or foreign constitution,
treaty, code, statute, law (including common law), ordinance, rule, regulation,
official published guidance or Governmental Order, in each case, of any
Governmental Authority.

 

“Liability” means any debt, loss, damage, obligation, adverse claim or other
liability (whether direct or indirect, known or unknown, asserted or unasserted,
absolute or

 

59

--------------------------------------------------------------------------------


 

contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, and whether in contract, tort, strict liability or otherwise).

 

“Liens” shall mean any lien, pledge, mortgage, encumbrance, security interest of
any kind, charge or adverse right of any kind or nature whatsoever (including
any restriction on the right to vote or transfer any securities, except for such
transfer restrictions of general applicability as may be provided under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder, and the “blue sky” laws of the various States of the United States).

 

“Loss” or “Losses” shall mean with regard to any breach or violation of a
representation or warranty or covenant or any third-party claim or investigation
or other matter in respect of which a person is entitled to indemnity hereunder
any out-of pocket cost or expense (including attorneys fees and disbursements
reasonably incurred and court costs), any monetary damages, fines or penalties,
and any losses or other Liabilities sustained by such person (including as a
consequence of any injunction issued or other equitable relief granted against
such person) as a result of or in connection with such matter.

 

“Material Adverse Effect” shall mean:

 

(i) with respect to the Company, any change, effect, circumstance or development
that has, or would reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, operations or financial
condition of the Company, except to the extent any such effect results from:
(a) any actions taken (or omitted to be taken) at the written request of Parent;
(b) any action taken by the Company, in each case which is required pursuant to
this Agreement; (c) changes, effects, circumstances or developments in the
general local, domestic, foreign or international economic conditions;
(d) changes, effects, circumstances or developments affecting generally the
industries or markets in which the Company operates; (e) acts of war, sabotage
or terrorism, military actions or the escalation thereof; (f) changes in
applicable Laws or accounting rules or principles; or (g) the announcement of
the Transactions; provided, that the matters set forth in clauses (c) through
(f) shall not be excepted to the extent the impact of any such matter on the
Company is substantially disproportionate to the impact on companies engaged in
business in the same industry or market in which the Company operates.

 

(ii) with respect to Parent, any material adverse effect on the business,
assets, liabilities, operations or financial condition of Parent or the ability
of Parent or Merger Sub to consummate the transactions contemplated by this
Agreement.

 

“Manager” shall mean each of Robert W. Field and Mark V. Mertel, in their
capacity as managers of the Company, including any of their respective
successors, and any other manager of the Company.

 

“Membership Interests” means an interest in the profits and losses or assets of
the Company, Merger Sub or the Surviving Company, as the case may be.

 

“Monte Cristo Lease” means that certain Commercial Office Lease dated
February 26, 2007 between Monte Cristo Building, LLC and the Company, as amended
by that certain First Amendment to Lease dated May 10, 2010.

 

60

--------------------------------------------------------------------------------


 

“Non-General Escrow Factor” means one (1) minus the General Escrow Factor.

 

“ordinary course of business” means the ordinary and usual course of day-to-day
operations of the business of the Company through the date hereof consistent
with past practice.

 

“Parent Shares” means shares of common stock of Parent.

 

“Permit” means any governmental or regulatory license, authorization,
accreditation, permit, franchise, consent or approval.

 

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date.

 

“Producer Class Members” means the Producer Class Members under the Company
Operating Agreement.

 

“Producer Escrow Amount” means (i) the maximum amount necessary to pay and
satisfy the CEP Payment obligations to Producers pursuant to the Producer CEP
Agreements, multiplied by (ii) the Non-General Escrow Factor.

 

“Producer Escrow Fund” means the account in which the Escrow Agent holds the
Producer Escrow Amount.

 

“Program” means the Medicare and Medicaid programs and any other state or
Federal Health Care Program.

 

“Provider” means any and all physicians or medical groups, Independent Practice
Associations, Preferred Provider Organizations, exclusive provider
organizations, specialist physicians, dentists, optometrists, audiologists,
pharmacies and pharmacists, radiologists or radiology centers, laboratories,
mental health professionals, chiropractors, physical therapists, any hospital,
skilled nursing facilities, extended care facilities, and any other heath care
or services facilities, treatment centers or suppliers, including without
limitation ancillary, allied or specialty facilities, practitioners or centers.

 

“Represented Holders” means the Class V Holders and any Producer Class Members
that agree after the Effective Time as to the representation by the Holder
Representative contemplated by this Agreement.

 

“State Regulatory Filings” means all statements and filings required to be made
by the Company under Health Regulatory Laws.

 

“Straddle Period” means any taxable period beginning on or prior to and ending
after the Closing Date.

 

61

--------------------------------------------------------------------------------


 

“Subscription Agreement” means each subscription agreement, dated as of the date
hereof and substantially in the form set forth on Exhibit 6.2(g)(ii) hereto,
between Parent and each of the Persons identified in Section 6.2(g)(ii) of the
Company Disclosure Schedules, providing for the purchase by such Persons of
certain restricted Parent Shares simultaneously with the Closing and governing
the terms on which such Parent Shares shall be held.

 

“Subsidiary” when used with respect to any party, shall mean any corporation,
limited liability company, partnership, association, trust or other entity the
accounts of which would be consolidated with those of such party in such party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as (except where reference is made to the party’s
financial statements) any other corporation, limited liability company,
partnership, association, trust or other entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partner interests) are, as of such date, owned by such party or one
or more Subsidiaries of such party or by such party and one or more Subsidiaries
of such party.

 

“Taxing Authority” means the IRS and any other Governmental Authority
responsible for the administration of any Tax.

 

“Transaction Expenses” means all expenses incurred or to be incurred (prior to,
on or after the Closing Date) in connection with the negotiation, preparation
and execution of this Agreement and the consummation of the Transactions, to be
borne by the Company and to the extent not paid prior to the Closing but instead
actually paid by the Company after the Closing, including: (i) all brokerage
commissions, fees and disbursements pursuant to agreements entered into by the
Company prior to the Effective Time, (ii) all fees and disbursements of
attorneys, accountants and other advisors and service providers (including
Fennemore Craig, P.C., Feldman Brown Wala Hall & Agena PLC and Deloitte
Corporate Finance, LLC but excluding attorneys, accountants and other advisors
and service providers of the Parent and/or Merger Sub), (iii) excluding the
Accrued Bonuses, all bonuses or other similar amounts, if any, payable by or on
behalf of the Company on or prior to the Closing resulting from this Agreement
or the consummation of the Transactions (including any sale, “stay-around,”
retention, change of control or similar bonuses, payments or benefits, but
excluding the payment and satisfaction of CEP Payment obligations to Producers
pursuant to Producer CEP Agreements, which will be handled pursuant to
Section 2.4(d)), and (iv) any payroll, social security, unemployment or other
Taxes or other amounts required to be paid by the Company in connection with any
of the items referred to in clause (iii).

 

“Transactions” refers collectively to the transactions provided by this
Agreement to be consummated by the parties hereto, including the Merger and the
payment of the Merger Consideration.

 

“Transferred Escrowed Potential CEP Payment Amount” means, for each Producer for
which some portion of the potential CEP Payment amounts have not actually been
earned and paid, but still may yet still be earned pursuant to the Producer CEP
Agreements, an amount equal to (i) such potential CEP Payment amount, multiplied
by (ii) the General Escrow Participation Percentage, further multiplied by
(iii) the applicable Total Release Percentage.

 

62

--------------------------------------------------------------------------------


 

“Total Release Percentage” means, with respect to any General Escrow Payment,
the percentage represented by dividing (A) the aggregate amount of funds
released from the General Escrow Fund pursuant to such General Escrow Payment,
by (B) the total General Escrow Amount.

 

(b)           For purposes of this Agreement, the following terms have the
meanings set forth in the sections indicated:

 

Term

 

Section

Adjustment Amount

 

Section 2.3(c)

Allocable Merger Consideration

 

Section 2.5(b)

Allocation Schedule

 

Section 2.5(c)

Agreement

 

Recitals

Antitrust Laws

 

Section 5.3(a)

Articles of Merger

 

Section 1.3

Balance Sheet

 

Section 3.6(a)

Balance Sheet Date

 

Section 3.6(a)

Bankruptcy and Equity Exception

 

Section 3.4(a)

Base Amount

 

Section 2.2(a)

CEP Payments

 

Section 2.4(d)

Change In Control Customer Contracts

 

Section 3.14(b)

Claimant

 

Section 8.5(a)

Closing

 

Section 1.2

Closing Date

 

Section 1.2

Closing Date Payment Allocation Schedule

 

Section 2.4(a)

Closing Date Holder Payment

 

Section 2.2(b)(iii)

COBRA

 

Section 3.12(a)

Code

 

Section 3.12(a)

Company

 

Recitals

Company Contracts

 

Section 3.14(b)

Company Disclosure Schedules

 

Article III

Company Holder Indemnitors

 

Section 8.2(a)

Company Intellectual Property

 

Section 3.16(a)(i)

Company Membership Interests

 

Section 2.1(b)

Company Operating Agreement

 

Recitals

Company Organizational Documents

 

Section 3.1

Company Plans

 

Section 3.12(a)

Company Technology

 

Section 3.16(a)(ii)

Computer Systems

 

Section 3.16(i)

Contract

 

Section 3.4(b)

Copyrights

 

Section 3.16(a)(iii)

Damages

 

Section 8.2(a)(iii)

Damage Threshold

 

Section 8.3(a)(iii)

Deficit Amount

 

Section 2.3(e)

De Minimis Threshold

 

Section 8.3(a)(iv)

 

63

--------------------------------------------------------------------------------


 

Term

 

Section

Determination Date

 

Section 2.3(b)

Dispute Notice

 

Section 2.3(b)

Effective Time

 

Section 1.3

Employees

 

Section 3.12(a)

Environmental Laws

 

Section 3.13(b)(i)

Environmental Liabilities

 

Section 3.13(b)(ii)

ERISA

 

Section 3.12(a)

Escrow Agent

 

Section 2.4(c)

Escrow Agreement

 

Section 2.4(c)

Escrowed CEP Payment Amount

 

Section 2.4(d)

Estimated Closing Date Net Working Capital

 

Section 2.2(b)(i)

Estimated Closing Statement

 

Section 2.2(b)(i)

Estimated Merger Consideration

 

Section 2.2(b)(ii)

Estimated Transaction Expenses

 

Section 2.2(b)(i)

Excess Producer Escrow Amounts

 

Section 2.4(e)

Excess Producer Escrow Payment

 

Section 2.4(e)

Federal Health Care Program

 

Section 3.19(c)(ii)

Final Closing Statement

 

Section 2.3(a)

Financial Statements

 

Section 3.6(a)

Future Payment Allocation Schedule

 

Section 2.4(b)

General Escrow Participation Percentage

 

Section 2.4(d)(ii)

General Escrow Payment

 

Section 8.3(a)(ii)

General Escrow Payment Percentage

 

Section 2.4(d)(ii)

Governmental Approval

 

Section 3.5

Governmental Damages

 

Section 6.2(d)

Governmental Investigation

 

Section 6.2(d)

Hazardous Materials

 

Section 3.13(b)(iii)

Holder Representative

 

Recitals

Holder Representative Proposed Calculations

 

Section 2.3(b)

Holder Representative Reserve Fund

 

Section 9.1(a)

Holder Representative Reserve Payment

 

Section 9.1(a)

Hot Asset

 

Section 2.5(c)

Increase Amount

 

Section 2.3(d)

Indemnification Notice

 

Section 8.5(a)

Indemnification Payment Percentage

 

Section 2.4(d)(i)

Indemnifying Party

 

Section 8.5(b)(i)

Indemnitee

 

Section 8.5(b)(i)

Independent Accounting Firm

 

Section 2.3(b)

Intellectual Property Rights

 

Section 3.16(a)(iii)

Interim Balance Sheet

 

Section 3.6(a)

Interim Balance Sheet Date

 

Section 3.6(a)

Interim Period

 

Section 5.9(c)

Marks

 

Section 3.16(a)(iii)

Material Contract

 

Section 3.14(a)

 

64

--------------------------------------------------------------------------------


 

Term

 

Section

Material Customer

 

Section 3.14(a)(ix)

Material Producers

 

Section 3.25

Material TPA/Broker

 

Section 3.14(a)(ix)

Merger

 

Section 1.1

Merger Consideration

 

Section 2.2(a)

Merger Sub

 

Recitals

Optum

 

Section 3.19(h)

Parent

 

Recitals

Parent Indemnitees

 

Section 8.2(a)

Parent’s Proposed Calculations

 

Section 2.3(a)

Patents

 

Section 3.16(a)(iii)

Permitted Lien

 

Section 3.15

PBM Segment

 

Section 3.14(a)(ix)

Policies

 

Section 3.17

Producer CEP Agreements

 

Section 2.4(d)

Producers

 

Section 2.4(d)

Publicly Available Software

 

Section 3.16(a)(iv)

Rebate Contract

 

Section 3.14(a)(x)

Re-Calculated Producer Escrow Adjustment

 

Section 2.3(f)

Re-Calculated Producer Escrow Date

 

Section 2.3(f)

Related Persons

 

Section 3.21

Release

 

Section 3.13(b)(iv)

Release Date

 

Section 8.3(a)(ii)

Remaining Disputed Items

 

Section 2.3(b)

Representatives

 

Section 5.2(a)

Requisite Approval

 

Section 3.4(a)

Responsible Percentage Share

 

Section 2.4(a)

Restraint

 

Section 6.1(c)

Short Period

 

Section 5.9(c)

Software

 

Section 3.16(a)(v)

Surviving Company

 

Section 1.1

Takeover Proposal

 

Section 5.2(c)

Tax Returns

 

Section 3.11(o)

Taxes

 

Section 3.11(o)

Technology

 

Section 3.16(a)(vi)

Third Party Claim

 

Section 8.5(b)(i)

Third Party Claim Notice

 

Section 8.5(b)(i)

TPA

 

Section 3.14(a)(ix)

Trade Secrets

 

Section 3.16(a)(iii)

Transfer Taxes

 

Section 5.9(e)

Unavailable Amount

 

Section 8.3(a)(i)

Walk-Away Date

 

Section 7.1(b)(i)

WARN

 

Section 3.12(i)

 

65

--------------------------------------------------------------------------------


 

Section 9.13.         Interpretation.

 

(a)           When a reference is made in this Agreement to an Article, a
Section, Exhibit or Schedule, such reference shall be to an Article of, a
Section of, or an Exhibit or Schedule to, this Agreement unless otherwise
indicated.  The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto unless otherwise
defined therein.  The definitions contained in this Agreement are applicable to
the singular as well as the plural forms of such terms and to the masculine as
well as to the feminine and neuter genders of such term.  Except if otherwise
explicitly provided, any agreement, instrument or statute defined or referred to
herein or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns.

 

(b)           The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.

 

[signature page follows]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

PARENT:

 

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Barry M. Smith

 

 

Name: Barry M. Smith

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

MERGER SUB:

 

 

 

CACTUS ACQUISITION LLC

 

 

 

 

 

 

 

By:

/s/ Barry M. Smith

 

 

Name: Barry M. Smith

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

THE COMPANY:

 

 

 

PARTNERS RX MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Mark V. Mertel

 

 

Name: Mark V. Mertel

 

 

Title: Chairman

 

 

 

 

 

 

 

By:

/s/ Robert W. Field

 

 

Name: Robert W. Field

 

 

Title: President/CEO

 

 

 

 

 

 

 

HOLDER REPRESENTATIVE:

 

 

 

HOLDER REPCO, LLC

 

 

 

 

 

By:

/s/ Edward T. Printy

 

 

Name: Edward T. Printy

 

 

Title: Manager

 

--------------------------------------------------------------------------------